

MERGER AGREEMENT AND PLAN OF REORGANIZATION
 
BY AND AMONG
 
CELLVINE LTD
 
WI-TRON, INC., AND
 
WI-TRON ACQUISITION LTD
 
Dated as of May 16, 2008
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

   
Page
             
ARTICLE I DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions.
1
 
1.2
Construction
12
       
ARTICLE II THE MERGER
12
 
2.1
The Merger
12
 
2.2
The Closing
12
 
2.3
The Effective Time
13
 
2.4
Effects of the Merger
13
 
2.5
Articles of Association; Directors and Officers.
13
       
ARTICLE III MANNER OF CONVERTING SECURITIES TREATMENT OF OPTIONS AND WARRANTS
14
 
3.1
Conversion and Exchange of Shares in the Merger
14
 
3.2
Cellvine Options.
14
 
3.3
Cellvine Warrants
15
 
3.4
Intended Effect of Exchange Protocol
15
 
3.5
Surrender and Exchange of Cellvine Shares
15
 
3.6
Cellvine Transfer Books; No Further Ownership Rights in Cellvine Shares, Options
or Warrants
16
 
3.7
No Fractional Shares or Warrants
16
 
3.8
Lost, Stolen or Destroyed Certificates or Agreements
16
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CELLVINE
17
 
4.1
Organization and Existence
17
 
4.2
Corporate Power
17
 
4.3
Authorization
17
 
4.4
Subsidiaries
17
 
4.5
Capitalization.
18
 
4.6
Financial Statements.
19
 
4.7
Absence of Certain Changes or Events
19
 
4.8
Material Agreements
20
 
4.9
Intellectual Property
20
 
4.10
Title to Properties and Assets; Liens
21
 
4.11
Compliance with Other Instruments and Laws
21
 
4.12
Litigation
22
 
4.13
Government or Third Party Consents
22
 
4.14
Permits
23
 
4.15
Brokers or Finders
23
 
4.16
Tax Returns and Payments
23
 
4.17
Employees
23
 
4.18
Employee Benefit Plans.
24
 

 
-i-

--------------------------------------------------------------------------------


 
4.19
Obligations of Management
25
 
4.20
Obligations to Related Parties
25
 
4.21
Insurance
25
 
4.22
Environmental and Safety Laws
25
 
4.23
OCS
26
 
4.24
Disclosure
26
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
26
 
5.1
Organization and Standing
26
 
5.2
Corporate Consents
26
 
5.3
Corporate Power
27
 
5.4
Authorization
27
 
5.5
Authorized Securities
27
 
5.6
Subsidiaries
27
 
5.7
Capitalization
28
 
5.8
Compliance with and Status under Securities Laws.
28
 
5.9
Absence of Certain Changes or Events
30
 
5.10
Internal Controls
30
 
5.11
Material Agreements
30
 
5.12
Intellectual Property.
31
 
5.13
Title to Properties and Assets; Liens
32
 
5.14
Compliance with Other Instruments and Laws
32
 
5.15
Litigation
32
 
5.16
Governmental or Third Party Consents
33
 
5.17
Permits
33
 
5.18
Brokers or Finders
33
 
5.19
Tax Returns and Payments
34
 
5.20
Employees
34
 
5.21
Employee Benefit Plans.
35
 
5.22
Related Parties
36
 
5.23
Insurance
36
 
5.24
Environmental and Safety Laws
36
 
5.25
No Assets; No Liabilities
36
 
5.26
Application of Takeover Protections
37
 
5.27
Disclosure
37
 
5.28
Operations of Merger Sub
37
 
5.29
Trading Matters
37
 
5.30
Foreign Corrupt Practices
37
 
5.31
OFAC
37
 
5.32
Patriot Act
38
       
ARTICLE VI ADDITIONAL AGREEMENTS
38
 
6.1
Confidentiality and Announcements
38
 
6.2
Tax Free Exchange for U.S. Federal Income Tax Purposes
38
 
6.3
Merger Proposal, Notice and Actions by Companies Registrar.
39
 
6.4
Cellvine Merger General Meetings.
39
 

 
-ii-

--------------------------------------------------------------------------------


 
6.5
Israeli Income Tax Rulings and Israeli Tax Withholding.
40
 
6.6
Israeli Antitrust, Investment Center and OCS Compliance
41
 
6.7
Transaction Reporting
42
 
6.8
Notices and other Filings From or to Governmental Authorities
42
 
6.9
Parent Directors
43
 
6.10
Indemnification and D&O Insurance.
43
 
6.11
Other Insurance Matters
44
 
6.12
Covenants Relating To Conduct Of Business
44
 
6.13
Access to Parent and Merger Sub
44
 
6.14
Access to Cellvine
44
 
6.15
Confidentiality
44
 
6.16
Parent Information Statement and Parent Shareholder Action By Written Consent
45
 
6.17
Prohibited Actions Pending Closing
45
 
6.18
Termination and Execution of Employment Agreements
46
 
6.19
Further Assurances
46
 
6.20
Lock-up Agreements
47
 
6.21
Parent Liabilities
47
 
6.22
Rights to Parent Securities
47
 
6.23
Internal Controls
47
 
6.24
Notices and Consents
47
 
6.25
No Additional Representations or Warranties
47
       
ARTICLE VII CONDITIONS PRECEDENT TO THE CLOSING
48
 
7.1
Conditions Precedent to Each Party’s Obligation to Effect the Merger
48
 
7.2
Conditions Precedent to Obligations of Parent and Merger Sub
48
 
7.3
Conditions Precedent to Obligations of Cellvine
49
 
7.4
Post-Closing Events
52
 
7.5
Waiver of Conditions
52
       
ARTICLE VIII TERMINATION
52
 
8.1
Termination
52
 
8.2
Liability
53
       
ARTICLE IX INDEMNIFICATION
53
 
9.1
Survival
53
 
9.2
Indemnification
53
 
9.3
Holdback; Limitation of Liability
53
 
9.4
Satisfaction of Parent Indemnification
54
 
9.5
Sole Remedy; Limitation of Damages; Basket
54
 
9.6
Right to Indemnification Not Affected by Knowledge or Waiver
55
       
ARTICLE X MISCELLANEOUS
55
 
10.1
Successors and Assigns
55
 
10.2
Counterparts
55
 
10.3
Facsimile
55
 
10.4
Captions and Headings
55
 

 
-iii-

--------------------------------------------------------------------------------


 
10.5
Notices
55
 
10.6
Amendments and Waivers
56
 
10.7
Enforceability; Severability
56
 
10.8
Governing Law
57
 
10.9
Waiver of Jury Trial
57
 
10.10
No Third Party Beneficiaries
57
 
10.11
Entire Agreement
57
 
10.12
Delays or Omissions
57
 
10.13
Expenses
58
 
10.14
Schedules, Exhibits and Schedule of Exceptions
58
 



-iv-

--------------------------------------------------------------------------------



MERGER AGREEMENT AND PLAN OF REORGANIZATION
 
THIS MERGER AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is entered
into as of May 16, 2008, among CELLVINE LTD, an Israeli corporation
(“Cellvine”), WI-TRON, INC., a Delaware corporation (“Parent”), and WI-TRON
ACQUISITION LTD, an Israeli corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”).
 
W I T N E S S E T H:
 
WHEREAS, each of the Boards of Directors of Cellvine, Parent and Merger Sub
have, pursuant to the laws of their respective country or state of
incorporation, approved this Agreement and the consummation of the transactions
contemplated hereby, including the merger of Merger Sub with and into Cellvine
(the “Merger”), and the Boards of Directors of each of Cellvine, Parent and
Merger Sub have declared that this Agreement is advisable, fair and in the best
interests of their respective shareholders and approved the Merger upon the
terms and subject to the conditions set forth herein in accordance with the DGCL
and the Israel Companies Law (as each is hereafter defined) and the Board of
Directors of each of Merger Sub and Cellvine have determined that considering
the financial position of the merging companies, no reasonable concern exists
that the Surviving Company (as hereinafter defined) will be unable to fulfill
its obligations to its creditors;
 
WHEREAS, immediately prior to Closing (as defined below), Parent intends to
raise, by way of a registration or prospectus-exempt private placement
financing, not less than $3 million by issuance of equity securities of Parent
on substantially the same terms as set forth on Exhibit A (the “Financing”);
 
WHEREAS, the parties to this Agreement intend that the Merger will qualify as a
reorganization pursuant to the U.S. Internal Revenue Code of 1986, as amended
(the “Code”) Section 368(a)(1)(A) and a tax-free merger event under the Israeli
Income Tax Ordinance and the parties have agreed not to take actions that would
cause the Merger not to qualify as such a reorganization or tax-free merger; and
 
WHEREAS, Parent, Merger Sub and Cellvine desire to make certain representations,
warranties and agreements in connection with, and establish various conditions
precedent to, the Merger; and
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, including the representations, warranties, covenants and
agreements of the parties, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
1.1  Definitions.
 
“102 Eligible Taxpayer” shall have the meaning set forth in Section 6.5(a).
 

--------------------------------------------------------------------------------


 
“Affiliate” shall mean, as to any Person, any other Person controlled by, under
the control of, or under common control with, such Person. As used in this
definition, “control” shall mean possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).
 
“Amended Articles” shall have the meaning set forth in Section 2.5(a).
 
“AMEX” shall mean the American Stock Exchange.
 
“Articles” shall have the meaning set forth in Section 2.5(a).
 
“Cellvine Confidentiality Agreement” shall have the meaning set forth in Section
4.9(b).
 
“Cellvine Confidentiality Undertaking” shall have the meaning set forth in
Section 4.9(b).
 
“Cellvine Employee Benefit Plans” shall mean all Employee Benefit Plans with
respect to which Cellvine or any Affiliate of Cellvine has any obligation or
liability, contingent or otherwise.
 
“Cellvine Escrowed Securities” shall have the meaning set forth in Section 9.3.
 
“Cellvine Financial Statements” shall have the meaning set forth in Section 4.6.
 
“Cellvine General Meeting” shall have the meaning set forth in Section 6.3(a).
 
“Cellvine Indemnitees” shall have the meaning set forth in Section 6.10(a).
 
“Cellvine Intellectual Property” shall have the meaning set forth in
Section 4.9.
 
“Cellvine Lock-up Agreements” shall have the meaning set forth in Section
6.20(a).
 
“Cellvine Material Agreement” shall have the meaning set forth in Section 4.8.
 
“Cellvine Merger Proposal” shall have the meaning set forth in Section 6.3(a).
 
“Cellvine Optionholder” shall mean a Person who holds any Cellvine Options.
 
“Cellvine Options” shall have the meaning set forth in Section 3.2(b).
 
“Cellvine Option Plan” shall mean the Cellvine 2004 Option Plan.
 
“Cellvine Ordinary Shares” shall mean the ordinary shares of Cellvine, NIS 0.01
par value per share.
 
“Cellvine Preferred A Shares” shall mean the Series A Preferred Shares of
Cellvine, par value NIS 0.01 per share.
 
2

--------------------------------------------------------------------------------


 
“Cellvine Preferred B Shares” shall mean the Series B Preferred Shares of
Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred C-1 Shares” shall mean the Series C-1 Preferred Shares of
Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred C-2 Shares” shall mean the Series C-2 Preferred Shares of
Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred C-3(1) Shares” shall mean the Series C-3(1) Preferred Shares
of Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred C-3(2) Shares” shall mean the Series C-3(2) Preferred Shares
of Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred C-4 Shares” shall mean the Series C-4 Preferred Shares of
Cellvine, par value NIS 0.01 per share.
 
“Cellvine Preferred D Shares” shall mean the Series D Preferred Shares of
Cellvine, par value NIS $0.01 per share.
 
“Cellvine Preferred Stock” shall mean the Cellvine Preferred A Shares, the
Cellvine Preferred B Shares, the Cellvine Preferred C-1 Shares, the Cellvine
Preferred C-2 Shares, the Cellvine Preferred C-3(1) Shares, the Cellvine
Preferred C-3(2) Shares, the Cellvine Preferred C-4 Shares and the Cellvine
Preferred D Shares.
 
“Cellvine Securities” shall mean collectively the Cellvine Shares, the Cellvine
Options and the Cellvine Warrants.
 
“Cellvine Securityholder” shall mean a Person who holds any Cellvine Securities.
 
“Cellvine Shareholder” shall mean a Person who holds any Cellvine Shares.
 
“Cellvine Shares” shall mean the issued and outstanding Cellvine Ordinary Shares
and Cellvine Preferred Stock.
 
“Cellvine Stock Certificate” shall have the meaning set forth in Section 3.5.
 
“Cellvine Warrantholder” shall mean a Person who holds any Cellvine Warrants.
 
“Cellvine Warrants” shall have the meaning set forth in Section 3.3.
 
“Certificate of Merger” shall have the meaning set forth in Section 2.3.
 
“Closing” shall mean the consummation of the Merger and the Financing as
provided in Section 2.2.
 
“Closing Date” shall mean the date on which the Closing is completed and shall
also have the meaning set forth in Section 2.2.
 
3

--------------------------------------------------------------------------------


 
“Closing Escrow Agent” shall be Greenberg Traurig, P.A.
 
“Closing Escrow” shall have the meaning set forth in Section 7.4.
 
“Code” shall have the meaning set forth in the preambles to this Agreement.
 
“Companies Registrar” shall have the meaning set forth in Section 2.3.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 6.15.
 
“DGCL” shall mean the Delaware General Corporation Law, as amended.
 
“Director Nominees” shall have the meaning set forth in Section 6.9.
 
“Effective Time” shall have the meaning set forth in Section 2.3.
 
“Electing Securityholder” shall have the meaning set forth in Section 6.5(a).
 
“Eligible Market” shall mean the OTCBB or such other market as the shares of
Parent Common Stock are traded.
 
“Eligible Taxpayer” shall have the meaning set forth in Section 6.5(a).
 
“Employee Benefit Plans” shall mean (i) all “employee benefit plans”, (ii) all
employment, consulting, individual compensation and collective bargaining
agreements and (iii) all other employee benefit plans, policies, agreements, or
arrangements, including any bonus or other incentive compensation, stock
purchase, equity or equity-based compensation, deferred compensation, change in
control, termination, severance, sick leave, vacation, loans, perquisites,
salary continuation, health, disability, life insurance and educational
assistance plans, policies, agreements or arrangements.
 
“Employee Contract” shall mean any written or oral contract, agreement,
arrangement, policy, program, plan or practice (exclusive of any such contract
which is terminable within 30 days without liability to the party terminating),
directly or indirectly providing for or relating to any employment, consulting,
remuneration, compensation or benefit, severance or other similar arrangement,
termination of insurance coverage (including any self-insured arrangements),
medical-surgical-hospital or other health benefits, workers’ compensation,
disability benefits, supplemental employment benefits, vacation benefits and
other forms of paid or unpaid leave, retirement benefits, tuition reimbursement,
deferred compensation, savings or bonus plans, profit-sharing, stock options,
stock appreciation rights or other forms of incentive compensation or
post-retirement compensation or benefit, employment guarantee or security, or
limitation on right to discipline or discharge, or relating to confidentiality,
nonsolicitation, ownership of inventions, noncompetition or similar items which
(i) is not an Employee Benefit Plan, (ii) has been entered into or maintained,
as the case may be, by a party thereto and (iii) covers any one or more
employees.
 
“Employment Agreements” shall mean the employment agreements to be entered into
by the Parent and the individuals listed on Schedule 7.3(g) hereto,
substantially in the form of Exhibit E, each of which shall include new
provisions regarding compensation and provide for a commitment of six (6) months
employment and three (3) months required notice of termination and a release of
Parent and its Affiliates from rights and claims other than those granted under
the Employment Agreements.
 
4

--------------------------------------------------------------------------------


 
“End Date” shall mean August 31, 2008.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean any entity (whether or not incorporated) which
would be treated as a single employer with Parent under Sections 414(b), (c),
(m) or (o) of the Code and the regulations thereunder.
 
“Escrow Agreement” shall have the meaning set forth in Section 9.3.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with all rules and regulations promulgated thereunder.
 
“Exchange Protocol” shall mean Schedule 3 describing the manner of determining
(i) the number of Cellvine Securities to be exchanged for Parent Shares and (ii)
the allocation of Parent Shares, Parent Assumed Options and Parent Assumed
Warrants amongst the Cellvine Securityholders, respectively, as specified in
Sections 3.1, 3.2 and 3.3 with the intended effect that is reflected in Section
3.4. and to be reflected in the worksheets and certified lists to be provided
pursuant to the Exchange Protocol.
 
“Exhibits” shall mean the exhibits appended hereto and thereby made part hereof
as follows:
 
Exhibit A – Financing Terms
Exhibit B – Cellvine Lock-up Agreements
Exhibit C – Parent Lock-up Agreements
Exhibit D – Escrow Agreement
Exhibit E – Form of Employment Agreement with Key Employees
Exhibit F – Parent By-laws



“Financing” shall have the meaning set forth in the preambles to this Agreement.
 
“Financing Liabilities” shall have the meaning set forth in Section 7.3(n).
 
“GAAP” shall mean accounting principles generally accepted in the United States
of America applied on a consistent basis throughout the periods indicated, and
where qualified by “Israeli” (i.e. “Israeli GAAP”) shall mean accounting
principles generally accepted in Israel.
 
“Governmental Authority” shall mean any foreign, federal, national, state or
local judicial, legislative, executive or regulatory body, authority or
instrumentality, whether Israeli, United States or otherwise.
 
5

--------------------------------------------------------------------------------


 
“Hazardous Substances” shall mean any substance, waste, contaminant, pollutant
or material that has been determined by any Governmental Authority to be capable
of posing a risk of injury to health, safety, property or the environment.
 
“Holdback” shall have the meaning set forth in Section 9.3.
 
“Holding Period”‘ shall have the meaning set forth in Section 6.5(a).
 
“Indebtedness” of any Person shall mean, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with applicable GAAP, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness
and (H) all guaranties in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above.
 
“Insolvent” shall mean, with respect to any Person, (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness, (ii) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct its business as such business is now conducted and is proposed to be
conducted.
 
“Intellectual Property” shall mean all trademarks and trademark rights, trade
names and trade name rights, service marks and service mark rights, service
names and service name rights, patents and patent rights, brand names, trade
dress, product designs, product packaging, business and product names, logos,
slogans, rights of publicity, trade secrets, inventions, formulae, industrial
models, processes, designs, specifications, data, technology, methodologies,
computer programs (including all source codes), any other confidential and
proprietary right or information, whether or not subject to statutory
registration, and all related technical information, manufacturing, engineering
and technical drawings, know-how and all pending applications for and
registrations of patents, trademarks, service marks and copyrights, and the
right to sue for past infringement, if any, in connection with any of the
foregoing, and all documents, disks and other media on which any of the
foregoing is stored.
 
6

--------------------------------------------------------------------------------


 
“Investment Center” shall mean the Investment Center at the Israeli Ministry of
Industry, Trade and Labor.
 
“Israel Companies Law” shall mean Israel Companies Law 5759-1999.
 
“Israeli Company Shareholder Approvals” shall have the meaning set forth in
Section 7.1(a).
 
“Israeli Income Tax Ordinance” shall mean the Israel Income Tax Ordinance
[New Version].
 
“Israeli Offering” shall have the meaning set forth in Section 6.8(b).
 
“Israeli Income Tax Ruling” shall have the meaning set forth in Section 6.5(a).
 
“Israeli Section 102 Tax Ruling” shall have the meaning set forth in Section
6.5(a).
 
“Israeli Tax Ruling” shall have the meaning set forth in Section 6.5.
 
“Law” shall mean any law, statute, rule, regulation, judgment, decree, order,
ordinance, code, regulation, arbitration award, grant, franchise, permit and
license or other legally enforceable requirement of or by any Governmental
Authority, whether Israeli, United States or otherwise.
 
“Letter of Transmittal” shall mean a letter of transmittal in such form as
reasonably presented to the Cellvine Shareholder by Parent a reasonable amount
of time prior to the Effective Time.
 
“Liability” shall mean any debt, liability or obligation, whether known or
unknown, asserted or unasserted, accrued, absolute, fixed, contingent or
otherwise or whether due to or to become due.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including any conditional sale or other title retention
agreement, any lease in the nature thereof and any lien or charge arising by
Law.
 
“Losses” shall have the meaning set forth in Section 9.2(a).
 
“Material Adverse Effect” shall mean, with respect to a specific party, a change
(or effect) in the condition (financial or otherwise), properties, assets,
liabilities, rights, operations, business, or prospects of such party, which
change (or effect), individually or in the aggregate, could reasonably be
expected to be materially adverse to such condition, properties, assets,
liabilities, rights, operations, business or prospects.
 
“Merger” shall have the meaning set forth in the preambles of this Agreement.
 
“Merger Sub Articles” shall have the meaning set forth in Section 5.1.
 
“Merger Sub General Meeting” shall have the meaning set forth in Section 6.3(a).
 
7

--------------------------------------------------------------------------------


 
“Non-102 Eligible Taxpayer” shall have the meaning set forth in Section 6.5(a).
 
“Non-Electing Non-102 Holders” shall have the meaning set forth in Section
6.5(c).
 
“OCS” shall mean the Office of the Chief Scientist of the Israel Ministry of
Industry, Trade and Labor.
 
“OTCBB” shall mean the Over-the-Counter Bulletin Board.
 
“Parent Assumed Options” shall have the meaning set forth in Section 3.2(b).
 
“Parent Assumed Warrants” shall mean all issued and outstanding Cellvine
Warrants assumed by Parent and exercisable for Parent Shares, in accordance with
the Exchange Protocol as described in Section 3.3.
 
“Parent By-laws” shall mean the by-laws of the Parent, as amended.
 
“Parent Certificate” shall mean the Certificate of Incorporation of Parent, as
amended.
 
“Parent Common Stock” shall mean Parent’s common stock, $0.0001 par value per
share.
 
“Parent Confidentiality Agreement” shall have the meaning set forth in Section
5.12(b).
 
“Parent Convertible Securities” shall have the meaning set forth in Section 3.4.
 
“Parent Employee Benefit Plans” shall mean all Employee Benefit Plans with
respect to which Parent or any ERISA Affiliate of Parent has any obligation or
liability, contingent or otherwise.
 
“Parent Financial Statements” shall have the meaning set forth in Section
5.8(c).
 
“Parent Incentive Compensation Plan” shall mean, prior to Closing, the Parent
Incentive Compensation Plan as to be proposed by Cellvine to be in effect at
Closing.
 
“Parent Intellectual Property” shall have the meaning set forth in Section
5.12(a).
 
“Parent Liability Limitation” shall have the meaning set forth in Section 9.4.
 
“Parent Lock-up Agreements” shall have the meaning set forth in Section 6.20(b).
 
“Parent Material Agreement” shall have the meaning set forth in Section 5.11.
 
“Parent Optionholder” shall mean a Person who holds any Parent Options.
 
“Parent Options” shall mean the outstanding and unexercised options to purchase
shares of Parent Common Stock.
 
“Parent Preferred Shares” shall have the meaning set forth in Section 5.7(a).
 
8

--------------------------------------------------------------------------------


 
“Parent SEC Reports” shall have the meaning set forth in Section 5.8(a).
 
“Parent Securities” shall mean collectively the Parent Shares and any
outstanding Parent Convertible Securities.
 
“Parent Securities Reports” shall have the meaning set forth in Section 5.8(a).
 
“Parent Securityholder” shall mean a Person who holds any Parent Securities.
 
“Parent Shares” shall mean the shares of Parent Common Stock, as constituted
immediately prior to the Merger being consummated but after the reverse-split of
such shares on a one for 120 basis after the date hereof.
 
“Parent Shareholder” shall mean a Person who holds any Parent Shares.
 
“Parent Warrantholder” shall mean a Person who holds any Parent Warrants.
 
“Parent Warrants” shall mean the outstanding and unexercised warrants to
purchase shares of Parent Common Stock.
 
“Permitted Lien” shall mean (i) Liens for current taxes not yet due and payable,
and provided for on the applicable financial statements, and (ii) de minimis
Liens and defects in title which do not in any case, individually or in the
aggregate, materially detract from the value, continued ownership, use or
operation of the property subject thereto or materially impair business
operations, and that have not arisen other than in the ordinary course of
business.
 
“Person” shall mean all natural persons, corporations, business trusts,
associations, unincorporated organizations, limited liability companies,
partnerships, joint ventures and other entities and Governmental Authorities or
any department or agency thereof.
 
“Proceeding” shall mean an action, claim, suit, investigation or proceeding
(including, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Related Agreements” shall mean all instruments, agreements and other documents
executed and delivered or to be executed and delivered pursuant to this
Agreement.
 
“Related Party” with respect to any specified Person, shall mean: (i) any
Affiliate of such specified Person, or any director, executive officer, general
partner or managing member of such Affiliate; (ii) any Person who serves or
within the past five years has served as a director, executive officer, partner,
member or in a similar capacity of such specified Person; (iii) any immediate
family member of a Person described in clause (ii); or (iv) any other Person who
holds, individually or together with any Affiliate of such other Person and any
member(s) of such Person’s immediate family, more than 1% of the outstanding
equity or ownership interests of such specified Person. For the avoidance of
doubt, “Related Party”, with respect to Parent, shall include Tek Ltd.
 
9

--------------------------------------------------------------------------------


 
“Schedule of Exceptions” shall mean a schedule titled as such and, for each
party, signed by a representative of each party hereto, which schedule qualifies
any representation made herein by such party which is less than fully correct as
of the date hereof. The Schedule of Exceptions of each party shall be updated by
such party as of Closing, and for such party, signed by a representative of such
party and shall include any additional qualifications to any representation made
by such party which is less than fully covered and shall also disclose any
failure of such party to fully comply with any covenant herein, or any other
disclosure deemed necessary or desirable by the party making it, and if and when
the schedule is signed and accepted by each other party through its authorized
representative, it shall be conclusive proof of the acceptance by the signing
parties of any such qualification, disclosure and/or performance failure and
acquiescence with such matters for purposes of proceeding to Closing
notwithstanding.
 
“Schedules” shall mean the following schedules delivered by Cellvine to Parent
and Parent to Cellvine pursuant to this Agreement.
 
Schedule
 
Section
     
List of Closing Deliveries of each of the Parties
 
2.2
Exchange Protocol
 
3
Conditions to Cellvine Authorization
 
4.3
Cellvine Securityholders List
 
4.5
Cellvine Financial Statements
 
4.6
Cellvine Undisclosed Liabilities
 
4.6(a)
Cellvine Absence of Certain Changes or Events
 
4.7
Cellvine Material Agreements
 
4.8
Cellvine Intellectual Property
 
4.9
Cellvine Title to Property
 
4.10
Cellvine Consents
 
4.13
Cellvine Employees and Employee Agreement Terms
 
4.17
Cellvine Employee Benefit Plans
 
4.18
Cellvine Obligations of Management
 
4.19
Cellvine Obligations to Related Parties
 
4.20
Parent Securityholders List
 
5.5
Parent Subsidiaries
 
5.6
Parent Capitalization
 
5.7(b)
Parent Undisclosed Liabilities
 
5.8
Absence of Certain Changes or Events
 
5.9
Parent Material Agreements
 
5.11
Parent Intellectual Property
 
5.12
Parent Confidential Information and Invention Assignment Agreements
 
5.12(b)
Parent Title to Property
 
5.13
Parent Litigation
 
5.15
Parent Franchises, Permits, Licenses,
 
5.17
Parent Tax Returns and Payments
 
5.19
Parent Employees and Employee Agreement Terms
 
5.20
Parent Employee Benefit Plans
 
5.21
Parent Obligations to Related Parties
 
5.22
Parent Assets and Liabilities
 
5.24

 
10

--------------------------------------------------------------------------------


 
 
Schedule
 
Section
     
Confidentiality Agreement
 
6.15
Required Amendments to Parent Corporate Documents
 
6.17(e)
Extraordinary Payments to Parent officers, directors, employees or Parent
Securityholders
 
6.17(j)
Terminated Employment Agreements
 
6.18
Cellvine Lock-up Persons
 
6.20(a)
Parent Lock-up Persons
 
6.20(b)
Cellvine Third Party Consents
 
7.2(d)
Parent Third Party Consents
 
7.3(c)
Employment Agreements
 
7.3(g)
Parent Resignations
 
7.3(k)
Parent Closing Indebtedness
 
7.3(n)
Parent Shareholder Rights, Agreements and Restrictions on Transfer
 
7.3(q)

 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Shell Company” shall have the meaning set forth in Section 5.8(f).
 
“Subsidiary” shall mean, as to any Person, any Affiliate corporation or other
entity of which at least the majority of the equity or voting interests are
owned, directly or indirectly, by such first Person.
 
“Surviving Company” shall have the meaning set forth in Section 2.1.
 
“Takeover Protections” shall mean any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under an entity’s charter documents or
the laws of its state of incorporation.
 
“Tax” or “Taxes” shall include, under the Laws of the United States, Israel or
any other jurisdiction, any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or any other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether or not disputed.
 
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Triggering Event” shall have the meaning set forth in Section 6.2(b).
 
11

--------------------------------------------------------------------------------


 
1.2  Construction.
 
(a)  The headings and captions used herein are intended for convenience of
reference only, and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement.
 
(b)  As used herein, the singular shall include the plural, the masculine and
feminine genders shall include the neuter, and the neuter gender shall include
the masculine and feminine, unless the context otherwise requires.
 
(c)  The words “hereof,” “herein,” and “hereunder,” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
 
(d)  Unless specified to the contrary, all references herein to sections,
schedules or exhibits shall be deemed to refer to Sections of and Schedules or
Exhibits to this Agreement. All Exhibits and Schedules to this Agreement are
integrated into this Agreement as if fully set forth herein.
 
(e)  The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”
 
(f)  “Knowledge”, “to the knowledge”, “to the best knowledge, information and
belief” or any similar phrase shall be deemed to mean that an individual or the
directors or executive officers of an entity (i) is actually aware of a
particular fact or matter or (ii) could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonable
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.
 
(g)  The parties agree that, because all parties participated in negotiating and
drafting this Agreement, no rule of construction shall apply to this Agreement
which construes ambiguous language in favor of or against any party by reason of
that party’s role in drafting this Agreement.
 
ARTICLE II
THE MERGER
 
2.1  The Merger. Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time (as defined in Section 2.3 hereof) in
accordance with the provisions of the Israel Companies Law, Merger Sub shall be
merged with and into Cellvine. At the Effective Time, the separate existence of
Merger Sub shall cease, and Cellvine shall continue as the surviving corporation
of the Merger (hereinafter sometimes referred to as the “Surviving Company”).
For the purposes of the Israel Companies Law and in connection with the Merger,
Cellvine shall be deemed to be the “receiving company” and Merger Sub shall be
deemed to be the “target company”.
 
2.2  The Closing. The closing of the Merger and the other transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Greenberg Traurig P.A., in Miami, Florida, or such other place as agreed by
the parties (and with consent of the parties, concurrently in such additional
places as is appropriate given the nature of the transactions), commencing at
9:00 a.m. Eastern Standard Time of the second business day following the
satisfaction or waiver of all conditions to the obligations of the parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective parties will take (i) at the Closing itself or
(ii) as soon as practicable following the Closing, as set forth in Section 7.4
below) or such other date as the parties may mutually determine (the “Closing
Date”). Schedule 2.2 contains a list of the certificates, securities, funds,
consents, authorizations and other documents that are to be delivered by each
party to the other party or parties (or to shareholders of the parties and other
third parties) at or prior to Closing.
 
12

--------------------------------------------------------------------------------


 
2.3  The Effective Time. The Merger shall become effective on the date and at
the time that the Registrar of Companies of the State of Israel (the “Companies
Registrar”) provides the Surviving Corporation with the certificate of merger
(the “Certificate of Merger”) in accordance with Section 323(5) of the Israel
Companies Law after receipt from Cellvine and the Merger Sub of all required
notices in accordance with Part Eight, Chapter One of the Israel Companies Law,
as set forth in Section 7.4 below. The time at which the Merger shall become
effective as aforesaid is referred to herein as the “Effective Time”.
 
2.4  Effects of the Merger. The Merger shall have the effects provided for
herein and in the applicable provisions of the Israel Companies Law. Without
limiting the generality of the foregoing and subject thereto, at the Effective
Time, all of the properties, rights, privileges, powers and franchises of
Cellvine and Merger Sub shall vest in the Surviving Company and all debts,
liabilities and duties of Cellvine and Merger Sub shall become the debts,
liabilities and duties of the Surviving Company.
 
2.5  Articles of Association; Directors and Officers.
 
(a)  Articles of Association and Memorandum of Association. Cellvine has made
available to Parent the Articles of Association of Cellvine, as in effect as of
the date hereof (the “Articles”). Simultaneously with the Effective Time,
Parent, in its capacity as sole shareholder of the Surviving Company, shall take
all necessary actions required to convert all Cellvine Preferred Stock into
Cellvine Ordinary Shares and adopt Amended and Restated Articles of Association
as determined by Cellvine (the “Amended Articles”) and such Amended Articles
shall be the Articles of Association of the Surviving Company from and after the
Effective Time until further amended in accordance with applicable law.
 
(b)  Directors and Officers. The directors and officers of Parent and the
Surviving Company immediately after the Effective Time shall be as determined by
Cellvine, in its sole discretion, and each shall hold their respective offices
from and after the Effective Time until their successors shall have been elected
and shall have qualified in accordance with applicable Law, or as otherwise
provided in the Amended Articles of the Surviving Company, respectfully.
 
13

--------------------------------------------------------------------------------


 
ARTICLE III
MANNER OF CONVERTING SECURITIES
TREATMENT OF OPTIONS AND WARRANTS
 
3.1  Conversion and Exchange of Shares in the Merger. Subject to the provisions
of this Article III at the Effective Time, by virtue of the Merger and without
any action on the part of Parent, Merger Sub or any of the shareholders of any
of the foregoing, the outstanding securities of Cellvine and Merger Sub shall be
exchanged or assumed or cease to exist, as follows:
 
(a)  At the Effective Time, each ordinary share of Merger Sub that shall be
outstanding immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of the holder, cease to exist.
 
(b)  Each Cellvine Share issued and outstanding immediately prior to the
Effective Time shall be deemed transferred to Parent in exchange for the right
to receive such number of validly issued, fully paid and nonassessable Parent
Shares to be calculated in accordance with the Exchange Protocol.
 
3.2  Cellvine Options.
 
(a)  Cellvine and Parent shall take any actions necessary and appropriate to
cause the Cellvine Option Plan and agreements under which each Cellvine Option,
as defined below, was originally granted, to be assumed by Parent effective at
the Effective Time, subject to the adjustments required by Section 3.2(b). Each
Cellvine Option as in effect immediately prior to the Effective Time shall
continue in all respects as the corresponding Parent Assumed Option.
 
(b)  Subject to the provisions of Article III, at the Effective Time, each
issued, outstanding and unexercised option to purchase Cellvine Shares granted
under the Cellvine Option Plan or as otherwise approved by the Cellvine Board of
Directors (each, a “Cellvine Option”), whether or not exercisable or vested,
upon assumption by Parent as required by Section 3.2(a), shall no longer be
exercisable for the purchase of Cellvine Shares, but shall be exercisable for a
number of Parent Shares (rounded up to the nearest whole share) and at a price
and term to expiration as determined by the Exchange Protocol (each, a “Parent
Assumed Option”). Parent shall issue notice of the number of Parent Shares to
which each Parent Assumed Option relates to each holder of a Cellvine Option in
accordance with the Exchange Protocol.
 
(c)  Except to the extent required under the terms of the Cellvine Options, all
restrictions or limitations on transfer and vesting with respect to Cellvine
Options awarded under any plan, program or arrangement of Cellvine, to the
extent that such restrictions or limitations shall not have already lapsed,
shall remain in full force and effect with respect to such Parent Assumed Option
after giving effect to the Merger.
 
(d)  Parent shall take all corporate action necessary to reserve for issuance a
sufficient number of Parent Shares for delivery upon exercise of the Parent
Assumed Options. Within a reasonably practicable time after the Closing Date,
Parent shall file a registration statement with the SEC on Form S-8 or another
comparable form, but only if available, with respect to the Parent Shares
subject to such Parent Assumed Options and shall use all reasonable efforts to
maintain the effectiveness of such registration statement (and maintain the
prospectus or prospectuses required thereby) for so long as such Parent Assumed
Options remain outstanding.
 
14

--------------------------------------------------------------------------------


 
3.3  Cellvine Warrants. Subject to the provisions of this Article III, at the
Effective Time, pursuant to the terms of each outstanding and unexercised
warrant to purchase Cellvine Shares (each, a “Cellvine Warrant”), each Cellvine
Warrant shall be assumed by Parent (each, a “Parent Assumed Warrant”) and shall
represent the right to acquire upon exercise thereof the number of Parent Shares
and at a price and term to expiration as determined by the Exchange Protocol;
provided, that the aggregate exercise price of each Cellvine Warrant shall
remain unchanged. Parent shall issue each Parent Assumed Warrant to each holder
of Cellvine Warrant upon surrender thereof or, if such Cellvine Warrant shall be
lost, stolen or destroyed, upon receipt of an affidavit of that fact by the
holder thereof and, if required by Parent, the written agreement by such Person
to indemnify Parent and Surviving Company against any claim that may be made
against it with respect to such Cellvine Warrant. Each Parent Assumed Warrant
shall contain the terms and conditions of each Cellvine Warrant so assumed and
Parent shall take all corporate action necessary to reserve for issuance a
sufficient number of Parent Shares for delivery upon exercise of the Parent
Assumed Warrant.
 
3.4  Intended Effect of Exchange Protocol. Collectively, all Cellvine Shares,
Cellvine Options and Cellvine Warrants shall be exchanged for Parent Shares or
assumed by Parent so that the number of all issued and outstanding Parent
Shares, Parent Assumed Options and Parent Assumed Warrants to which the Cellvine
Securityholders are collectively entitled at Closing shall equal 85% of all
Parent Shares that would be issued and outstanding immediately after the Merger
if all Parent Options, Parent Warrants, Parent Assumed Options and Parent
Assumed Warrants were exercised and any Parent securities convertible into
Parent Shares as identified in Schedule 3 (“Parent Convertible Securities”) were
converted, but prior to taking into consideration the Financing. Following such
actions and the Effective Time, the number of Parent Shares existing immediately
prior to Closing, on a fully diluted basis (treating all Parent Options, Parent
Warrants and Parent Convertible Securities on an as-exercised, as-converted
basis) shall equal 15% of all Parent Shares that would be issued and outstanding
immediately after the Merger, if all Parent Options, Parent Warrants, Parent
Assumed Options and Parent Assumed Warrants were exercised and any Parent
Convertible Securities were converted, but prior to taking into consideration
the Financing.
 
3.5  Surrender and Exchange of Cellvine Shares. As soon as practicable after the
Effective Time, upon (i) surrender of a certificate or certificates representing
the Cellvine Shares that were outstanding immediately prior to the Effective
Time (each a “Cellvine Stock Certificate”) to Parent (or, if such certificates
shall be lost, stolen or destroyed, an affidavit of that fact by the holder
thereof pursuant to Section 3.8) and (ii) delivery to Parent of an executed
Letter of Transmittal, Parent shall deliver to the record holder of the Cellvine
Shares surrendering such Cellvine Stock Certificate or Certificates (or
affidavit of loss in lieu thereof), Parent Shares registered in the name of such
shareholder representing the number of Parent Shares to which such holder is
entitled under Section 3.1(b). In the event of a transfer of ownership of
Cellvine Shares that is not registered in the transfer records of Cellvine, a
certificate (or evidence of such securities in book-entry form) representing the
proper number of whole Parent Shares may be issued to a Person other than the
Person in whose name the Cellvine Stock Certificate so surrendered is
registered, if, upon delivery by the holder thereof, such Cellvine Stock
Certificate shall be properly endorsed with signature guaranteed by a bank,
brokerage firm, attorney or notary public or shall otherwise be in proper form
for transfer and the Person requesting such issuance shall have paid any
transfer and other Taxes required by reason of the issuance of Parent Shares to
a Person other than the registered holder of such Cellvine Stock Certificate or
shall have established to the reasonable satisfaction of Parent that such Tax
either has been paid or is not applicable, and shall have demonstrated, to the
reasonable satisfaction of Parent, that the transfer of such Cellvine Shares to
the requesting person was accomplished in conformity with all applicable Laws
and with any other agreements restricting the transfer of the Cellvine Shares to
which such Cellvine Shares are subject. As of the Effective Time, each Cellvine
Share issued and outstanding immediately prior to the Effective Time shall be
deemed transferred to Parent and each certificate or certificates evidencing
such shares shall until surrendered, be deemed to represent in the hands of the
former Cellvine Shareholder only the right to receive upon surrender, as
aforesaid, the consideration specified in Section 3.1(b).
 
15

--------------------------------------------------------------------------------


 
3.6  Cellvine Transfer Books; No Further Ownership Rights in Cellvine Shares,
Options or Warrants. All Parent Shares, Parent Assumed Options and Parent
Assumed Warrants issued upon the surrender for exchange of Cellvine Stock
Certificates, Cellvine Options or Cellvine Warrants in accordance with the terms
of this Article III shall be deemed to have been issued (and paid) in full
satisfaction of all rights pertaining to the Cellvine Shares, Cellvine Options
or Cellvine Warrants previously represented by such Cellvine Stock Certificates,
Cellvine Option agreements or Cellvine Warrant agreements. At the Effective
Time, the share transfer books of Cellvine shall be closed and thereafter there
shall be no further registration of transfers on the share transfer books of
Surviving Company of the Cellvine Shares, Cellvine Options or Cellvine Warrants
that were outstanding immediately prior to the Effective Time. Except as
otherwise provided for herein or by applicable Law, from and after the Effective
Time, the holders of Cellvine Stock Certificates, Cellvine Option agreements and
Cellvine Warrant agreements that evidenced ownership of the Cellvine Shares,
Cellvine Options and Cellvine Warrants outstanding immediately prior to the
Effective Time shall cease to have any rights with respect to such Cellvine
Shares, Cellvine Options and Cellvine Warrants.
 
3.7  No Fractional Shares or Warrants. No fraction of a Parent Share (including
any Parent Assumed Option or Parent Assumed Warrant to purchase a fraction of a
Parent Share) shall be issued upon the surrender for exchange of a Cellvine
Stock Certificate, Cellvine Option agreement or Cellvine Warrant agreement (or
evidence of such Cellvine Shares, Cellvine Options or Cellvine Warrants in
book-entry form), no dividends or other distributions of Parent shall relate to
such fractional share interests and such fractional share interests will not
entitle the owner thereof to vote or to any rights of a shareholder of Parent.
Each holder of Cellvine Shares, Cellvine Options or Cellvine Warrants who would
otherwise be entitled to a fraction of or the right to purchase a fraction of a
Parent Shares (after aggregating all fractional Parent Shares that otherwise
would be received by such holder) shall, receive from Parent, in lieu of such
fractional share, one Parent Share.
 
3.8  Lost, Stolen or Destroyed Certificates or Agreements. If any Cellvine Stock
Certificate, Cellvine Option agreement or Cellvine Warrant agreement shall have
been lost, stolen or destroyed, then, upon the making of an affidavit of that
fact by the Person claiming such Cellvine Stock Certificate, Cellvine Option
agreement or Cellvine Warrant agreement to be lost, stolen or destroyed and, if
required by Parent, the written agreement by such Person to indemnify Parent and
the Surviving Company, against any claim that may be made against it with
respect to such Cellvine Stock Certificate, Cellvine Option agreement or
Cellvine Warrant agreement, then in exchange for such lost, stolen or destroyed
Cellvine Stock Certificate, Cellvine Option agreement or Cellvine Warrant
agreement, Parent will issue Parent Shares, Parent Assumed Options and Parent
Warrants pursuant to this Agreement.
 
16

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CELLVINE
 
Except as set forth on the Schedule of Exceptions delivered to Parent and Merger
Sub hereunder, whether or not such Schedule is specifically referenced herein,
Cellvine represents and warrants to Parent and Merger Sub as of the date of this
Agreement as follows:
 
4.1  Organization and Existence. Cellvine is a corporation duly organized and
validly existing under the Laws of the State of Israel. Cellvine has the
requisite corporate power and authority to own and operate its properties and
assets, and to carry on its business as currently conducted. Cellvine is
presently qualified to do business as a foreign corporation in each other
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect on Cellvine with respect to its current activities taken as a
whole. True and accurate copies of the Cellvine Articles as in effect as of the
date hereof have been delivered to Parent and will be delivered to Parent at the
Closing to the extent of any changes therein that Parent and Cellvine agree to.
 
4.2  Corporate Power. Cellvine has all requisite legal and corporate power and
authority to execute and deliver this Agreement and to carry out and perform its
obligations hereunder.
 
4.3  Authorization. Subject to the terms set forth on Schedule 4.3, all action
on the part of Cellvine and its officers, directors and security holders
necessary for the authorization, execution and delivery of this Agreement and
the performance of its respective obligations hereunder, has been taken or will
be taken prior to or upon Closing. This Agreement has been duly executed by
Cellvine and, assuming the due authorization, execution and delivery by the
other parties hereto, constitutes and will constitute a valid and legally
binding obligation of Cellvine, except (i) as limited by Laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
(ii) as limited by rules of Law governing specific performance, injunctive
relief or other equitable remedies and by general principles of equity.
 
4.4  Subsidiaries. Cellvine does not own or control, directly or indirectly, any
interest in any corporation, partnership, limited liability company,
association, other business entity or Person. Cellvine is not a participant in
any joint venture, partnership or similar arrangement. Since its inception,
Cellvine has not consolidated or merged with, acquired all or substantially all
of the assets of, or acquired the stock of or any interest in any Person.
 
17

--------------------------------------------------------------------------------


 
4.5  Capitalization.
 
(a)  The registered share capital of Cellvine immediately prior to the Closing
shall be NIS 1,500, divided into 85,688 Cellvine Ordinary Shares, nominal value
NIS 0.01 each, and 64,312 shares of Cellvine Preferred Stock, of which 5,000 are
designated Cellvine Preferred A Shares, nominal value NIS 0.01 each, 2,667 are
designated Cellvine Preferred B Shares, nominal value NIS 0.01 each, 3,610 are
designated Cellvine Preferred C-1 Shares, nominal value NIS 0.01 each, 3,225 are
designated Cellvine Preferred C-2 Shares, nominal values NIS 0.01 each, 1,046
are designated Cellvine Preferred C-3(1) Shares, nominal value NIS 0.01 each,
224 are designated Cellvine Preferred C-3(2) Shares, nominal value NIS 0.01
each, 23,540 are designated Cellvine Preferred C-4 Shares, nominal value NIS
0.01 each, and 25,000 are designated Cellvine Preferred D Shares, nominal value
NIS 0.01 each. As of immediately prior to Closing, 5,065 Cellvine Ordinary
Shares, 5,000 Cellvine Preferred A Shares, 2,667 Cellvine Preferred B Shares,
3,160 Cellvine Preferred C-1 Shares, 0 Cellvine Preferred C-2 Shares, 1,046
Cellvine Preferred C-3(1) Shares, 224 Cellvine Preferred C-3(2) Shares, 0
Cellvine Preferred C-4 Shares and 19,441 Cellvine Preferred D Shares will be
issued and outstanding. All such shares of Cellvine Preferred Stock are
convertible into Cellvine Ordinary Shares in accordance with the Cellvine
Articles and as set forth on Schedule 4.5. The Cellvine Ordinary Shares and the
Cellvine Preferred Stock have the rights, preferences, privileges and
restrictions set forth in the Cellvine Articles under Israeli Law. The Cellvine
Securityholders list attached as Schedule 4.5 is true and correct and accurately
reflects the number of Cellvine Shares, Cellvine Options and Cellvine Warrants
held by each Cellvine Shareholder, Cellvine Optionholder and Cellvine
Warrantholder, respectively, as of the date hereof and immediately prior to
closing, and the exercise prices of the Cellvine Options and Cellvine Warrants.
 
(b)  Except as set forth on Schedule 4.5, all issued and outstanding shares of
Cellvine’s capital stock have been duly authorized and validly issued in
compliance with applicable Laws, including the Israeli Securities Law, 1968,
other applicable securities Laws and the rules and regulations promulgated
thereunder, and are fully paid and nonassessable and free and clear of Liens or
third party rights and of any restrictions on transfer, except for transfer
restrictions of U.S. federal and state securities Laws.
 
(c)  Except as set forth on Schedule 4.5, there are no options, warrants,
preemptive rights, rights of first refusal, put or call rights or obligations or
anti-dilution or other rights to purchase or acquire from Cellvine any of
Cellvine’s authorized and unissued capital stock. There are no rights to have
Cellvine’s capital stock registered for sale to the public in connection with
the Laws of any jurisdiction, and to the best knowledge of Cellvine, no
agreements relating to the voting of Cellvine’s voting securities (except as
contemplated hereby) and no restrictions on the transfer of Cellvine’s capital
stock or other equity securities, other than those arising under applicable
securities Laws. All outstanding Cellvine Shares, Cellvine Options and Cellvine
Warrants were issued pursuant to and in compliance with a valid exemption from
registration under the Securities Act, and have been issued in compliance with
applicable state securities Laws, as well as all applicable Israeli securities
Laws.
 
18

--------------------------------------------------------------------------------


 
4.6  Financial Statements.
 
(a)  Cellvine has delivered to Parent the audited financial statements of
Cellvine as of and for the years ended December 31, 2005 and 2006 and the
unaudited financial statements for the year ended December 31, 2007 (the
“Cellvine Financial Statements”), which are attached as Schedule 4.6. The
Cellvine Financial Statements, together with any notes thereto have been
prepared in accordance with GAAP. The Cellvine Financial Statements, together
with any notes thereto are true and correct in all material respects and fairly
present in all material respects the financial condition, results of operations
and cash flow of Cellvine as of the dates, and for the periods, indicated
therein, subject, in the case of unaudited interim financial statements to
normal year-end audit adjustments, which shall not be material. No event has
occurred and nothing has come to the attention of Cellvine since December 31,
2007 to indicate that the Cellvine Financial Statements were not true and
correct in all material respects as of the date thereof. Except as set forth in
the Cellvine Financial Statements or Schedule 4.6(a), Cellvine has no
liabilities of any nature, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business subsequent to December 31, 2007 that
do not exceed, in the aggregate, $50,000, and (ii) obligations under contracts
and commitments incurred in the ordinary course of business, which, individually
or in the aggregate, are not material to the financial condition or operating
results of Cellvine, and are not required under GAAP to be reflected in the
Cellvine Financial Statements.
 
(b)  The books and records of Cellvine are maintained in material compliance
with applicable legal and accounting requirements. Cellvine maintains a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(c)  Except as and to the extent reflected, disclosed or reserved against in the
latest audited financial statements included within Cellvine Financial
Statements (including the notes thereto) or as set forth in Schedule 4.6(a),
Cellvine has not, since the date of such financial statements, incurred any
liabilities, whether absolute, accrued, contingent or otherwise, material to the
business, operations, assets, financial condition of Cellvine which are required
by GAAP (consistently applied) to be disclosed in such financial statements or
the notes thereto, other than trade payables and accrued expenses incurred in
the ordinary course of business consistent with past practice.
 
4.7  Absence of Certain Changes or Events. Since December 31, 2007, except as
set forth on Schedule 4.7: (i) there has been no event, occurrence or
development that, individually or in the aggregate, has resulted in or could
reasonably be expected to result in a Material Adverse Effect on Cellvine or
which, if taken after the date hereof, would constitute a breach of the
covenants set forth in Sections 6.12 or 6.17; (ii) Cellvine has not incurred any
material liabilities other than in the ordinary course of business consistent
with past practice; (iii) Cellvine has not altered its method of accounting or
the identity of its auditors; (iv) Cellvine has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock; and (v) Cellvine has not issued any equity securities.
Cellvine has not taken any steps to seek protection pursuant to any bankruptcy
Law nor does Cellvine have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact that would reasonably lead a creditor to do so. Cellvine is not
Insolvent as of the date hereof, and, after giving effect to the transactions
contemplated hereby to occur at Closing, will not be Insolvent.
 
19

--------------------------------------------------------------------------------


 
4.8  Material Agreements. A list of all oral and written material agreements of
Cellvine is set forth on Schedule 4.8 (each, a “Cellvine Material Agreement”).
Cellvine and to Cellvine’s knowledge, each other party thereto, have in all
material respects performed all the obligations required to be performed by them
to date (or such non-performing party has received a valid, enforceable and
irrevocable written waiver with respect to its non-performance), have received
no notice of default and are not in default (with due notice, lapse of time or
both) under any Cellvine Material Agreement. Cellvine has no knowledge of any
breach or anticipated breach by the other party to any Cellvine Material
Agreement.
 
4.9  Intellectual Property
 
(a)  Cellvine owns or licenses for use (with a right of sublicense) certain
Intellectual Property (“Cellvine Intellectual Property”), such Cellvine
Intellectual Property being all that is necessary for the business of Cellvine
as presently conducted. To Cellvine’s Knowledge, neither Cellvine’s current
products, material pre-clinical and clinical development candidates and
processes to make such candidates, nor any Cellvine Intellectual Property,
infringe or will infringe on the valid and existing Intellectual Property rights
of others, any other rights of others. No claim is pending or, to Cellvine’s
Knowledge, threatened, alleging any such infringement or with respect to the
ownership, validity, license or use of, or any infringement resulting from,
either the Cellvine Intellectual Property or the sale of any material products
or services by Cellvine. No loss or expiration of the Cellvine Intellectual
Property is pending or, to the best of Cellvine’s Knowledge, threatened. Set
forth on Schedule 4.9 is a complete list of the patents and patent applications,
trademark applications and registrations, copyright registrations, and domain
name registrations within Cellvine Intellectual Property. There are no
outstanding options, licenses or other agreements relating to the Cellvine
Intellectual Property, and Cellvine is not bound by or a party to any options,
licenses or agreements with respect to the Intellectual Property of any other
person or entity. Cellvine is not in violation of any license, sublicense or
other agreement relating to any Intellectual Property to which it is a party or
otherwise bound. Except as set forth on Schedule 4.9, Cellvine is not obligated
to make any payments by way of royalties, fees or otherwise to any owner or
licensor of or claimant to any Intellectual Property with respect to the use
thereof in connection with the conduct of its business as it is presently
conducted. There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which Cellvine is a party or by which it is
bound that involve indemnification by Cellvine with respect to infringements of
Intellectual Property. To Cellvine’s Knowledge, all registrations owned by or on
behalf of Cellvine, and applications to Governmental Authorities in respect of
such Cellvine Intellectual Property, are valid and in full force and effect.
Except as set forth on Schedule 4.9, to Cellvine’s Knowledge, no Person is
infringing on the Cellvine Intellectual Property.
 
20

--------------------------------------------------------------------------------


 
(b)  Schedule 4.19 lists each former and current officer, employee and
consultant of Cellvine who had or has access to Cellvine confidential
information and/or was or is involved in Cellvine research and development and
who has executed a Confidential Information and Invention Assignment Agreement,
substantially in the form(s) delivered to Parent (“Cellvine Confidentiality
Agreement”), and each such agreement remains in full force and effect pursuant
to its terms. To Cellvine’s Knowledge, each former and current officer, employee
and consultant of Cellvine who had or has access to Cellvine confidential
information and/or was or is involved in Cellvine research and development has
executed a Cellvine Confidentiality Agreement or are otherwise bound by
confidentiality undertakings on terms substantially similar to the Cellvine
Confidential Agreement (“Cellvine Confidentiality Undertaking”), and each such
agreement or undertaking, as the case may be, remains in full force and effect
pursuant to its terms. No such officer or employee or consultant is in
violation, or, to Cellvine’s Knowledge, threatened breach, of such Cellvine
Confidentiality Agreement or Cellvine Confidentiality Undertaking (as the case
may be) or of any prior employee contract, proprietary information agreement or
other agreement relating to the right of any such individual to be employed by,
or to contract with, Cellvine, and, to the best of Cellvine’s Knowledge, the
continued employment by Cellvine of its present employees, and the performance
of Cellvine’s contracts with its independent contractors, will not result in any
such violation. Cellvine has not received any written notice alleging that any
such violation has occurred and is not aware of any facts that could reasonably
be expected to give Cellvine reason to believe that any violation of any such
Confidentiality Agreement or Confidentiality Undertaking (as the case may be)
has occurred.
 
(c)  The Merger does not and will not materially or adversely affect any rights
of Cellvine or the Surviving Company to use any material Cellvine Intellectual
Property.
 
4.10  Title to Properties and Assets; Liens. Except as set forth on Schedule
4.10, Cellvine has good and marketable title to its properties and assets and
has good title to all its leasehold interests, in each case, not subject to any
Lien or lease, other than Permitted Liens. With respect to the property and
assets it leases, Cellvine is in compliance with such leases in all material
respects and holds a valid leasehold interest free of all Liens other than
Permitted Liens. Cellvine’s properties and assets are in good condition and
repair in all material respects. Cellvine does not currently own, and has never
owned, any real property.
 
4.11  Compliance with Other Instruments and Laws. Cellvine is not in violation,
breach or default of any provision of the Cellvine’s Articles or Amended
Articles. Cellvine is not in violation of, default under or breach of any
provision of any agreement, instrument, mortgage, deed of trust, loan, contract,
lease, license, commitment, judgment, writ, decree, order, obligation or
injunction to which it is a party or by which it or any of its properties or
assets are bound, which violation, default or breach, individually or in the
aggregate, would or could reasonably be expected to have a Material Adverse
Effect on Cellvine or its business, taken as a whole, or to prevent or delay the
consummation of the transactions contemplated hereby. Cellvine is not in
violation of any provision of any federal, state, local or foreign statute, Law,
rule or governmental regulation, judgment, writ, decree, order or injunction of
any Governmental Authority, including, all environmental Laws, all Laws,
regulations and orders relating to anti-trust or trade regulation, employment
practices and procedures, the health and safety of employees and consumer credit
and the United States Foreign Corrupt Practices Act of 1977, which violation,
individually or in the aggregate, would or could reasonably be expected to have
a Material Adverse Effect on Cellvine. Cellvine has not received any notice of
alleged violations of any Laws, rules, regulations, orders or other requirements
of Governmental Authorities. The execution and delivery of this Agreement by
Cellvine, and Cellvine’s performance of and compliance with the terms hereof, or
the consummation of the Merger and the other transactions contemplated hereby,
will not result in any violation, breach or default, be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any Cellvine Material Agreement or any of the foregoing provisions,
require any consent or waiver under any Cellvine Material Agreement or any of
the foregoing provisions (other than any consents or waivers that have been
obtained), result in the creation of any Lien upon any of the properties or
assets of Cellvine, trigger any right of cancellation, termination or
acceleration under any Cellvine Material Agreement or any of the foregoing
provisions, create any right of payment in any other person or entity (except as
set forth herein), result in the suspension, revocation, impairment, forfeiture
or nonrenewal of any franchise permit, license, authorization or approval
applicable to Cellvine or result in a Material Adverse Effect on Cellvine.
 
21

--------------------------------------------------------------------------------


 
4.12  Litigation. There is no action, suit, proceeding or investigation pending,
or to Cellvine’s knowledge, threatened against or affecting Cellvine or its
properties or rights before any court or by or before any Governmental
Authority. The foregoing includes, without limitation, actions pending, or to
Cellvine’s Knowledge, threatened involving the prior employment of any of
Cellvine’s employees, their use in connection with Cellvine’s business or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
Cellvine is not a party or subject to, and none of its respective assets is
bound by, the provisions of any order, writ, injunction, judgment or decree of
any Governmental Authority. There is no action, suit or proceeding initiated by
Cellvine currently pending or which Cellvine intends to initiate. There is no
action, suit, claim or proceeding pending or, to Cellvine’s Knowledge,
threatened, that questions the validity of this Agreement or the right of
Cellvine to enter into this Agreement, or to consummate the transactions
contemplated hereby.
 
4.13  Government or Third Party Consents. Except as set forth on Schedule 4.13,
no consent, approval, order or authorization of or registration, qualification,
designation, declaration or filing with any Governmental Authority, any court or
tribunal, whether Israeli, United States or otherwise, or other third party, is
required by Cellvine in connection with the valid execution and delivery of this
Agreement or the consummation of any transaction contemplated hereby, except:
(i) the qualification or registration (or taking such action as may be necessary
to secure an exemption from qualification or registration, if available) of the
offer, issuance and exchange of the Parent Shares and the assumption of the
Parent Assumed Options and Parent Assumed Warrants and the issuance of
securities issuable upon exercise of the Parent Assumed Options or Parent
Assumed Warrants under applicable securities Laws, including Israeli, United
States or otherwise; (ii) the conditional listing approval, if any, by the
Eligible Market in respect of the Parent Shares to be issued or subject to
issuance pursuant to Parent Assumed Options or Parent Assumed Warrants to be
assumed or issued in connection with the Merger; (iii) the Israeli Income Tax
Ruling and Israeli Section 102 Tax Ruling (with respect to compliance for
purposes of the benefits for employees of the “capital gains” track of Section
102); (iv) written notification to the OCS (such notification to include
Parent’s written undertaking in the OCS’s customary form); (v) approval of the
Investment Center as described in Section 6.6; and (vi) approval of proposals to
approve the Merger by Cellvine, including class voting and voting in accordance
with Section 320(c) of the Israel Companies Law.
 
22

--------------------------------------------------------------------------------


 
4.14  Permits. Cellvine has all Permits necessary for the conduct of its
business as now being conducted by it, and Cellvine reasonably believes it can
obtain, without undue burden or expense, any similar authority for the conduct
of its business as planned to be conducted. Cellvine is not in default in any
material respect under any of its Permits. Cellvine has complied in all material
respects with all federal, state and foreign Laws applicable to its business.
 
4.15  Brokers or Finders. In connection with this Agreement and the transactions
contemplated hereby, Cellvine has not engaged any brokers, finders or agents,
and Cellvine has not incurred, and will not incur, directly or indirectly, as a
result of any action taken by Cellvine or any of its affiliates, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges
(other than in connection with the Financing).
 
4.16  Tax Returns and Payments. Cellvine has accurately prepared and timely
filed all Israeli and foreign income tax and other Tax Returns required to be
filed by it, if any, has paid all taxes, assessments, fees and charges owed by
it (regardless of whether shown on any such tax return) and has otherwise made
adequate provision for the payment of all taxes, assessments, fees and charges
owed by it. Cellvine has withheld or collected from each payment made to each of
its employees, the amount of all taxes required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositaries. Cellvine has not been advised in writing (a) that any
of its Tax Returns have been or are being audited or (b) of any deficiency in
assessment or proposed adjustment to its Israeli, foreign or other Taxes. No
assessment or proposed adjustment of Cellvine’s income or other Taxes is
pending. Cellvine is not currently the beneficiary of any extension of time
within which to file any tax report or Tax Returns. No claim has been made by a
Governmental Authority in a jurisdiction where Cellvine does not file reports
and returns that it is or may be subject to taxation by tax authorities in that
jurisdiction. There are no Liens on any of the assets of Cellvine that arose in
connection with the failure or alleged failure to pay any Tax. Cellvine has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, creditor, independent
contractor or third party. Cellvine has not waived any statute of limitations in
respect of taxes or agreed to any extension of time with respect to a tax
assessment or deficiency. Cellvine has not entered into a closing agreement with
respect to any Taxes. Cellvine has not made any payments, and is not and will
not become obligated under any contract entered into on or before the Closing
Date to make any payments in connection with the transactions contemplated by
this Agreement, or in connection with a combination of the transactions
contemplated by this Agreement and any other event, that will be non-deductible
or subject to excise tax or that would give rise to any obligation to indemnify
any Person for any excise tax payable. Cellvine is not a party to or bound by
any tax allocation or tax sharing agreement and does not have any current or
potential obligation to indemnify any other Person with respect to Taxes.
Cellvine does not have any liability for taxes of any person as transferee,
successor, by contract or otherwise.
 
4.17  Employees. Schedule 4.17 contains a complete list of all employees of
Cellvine and the principal terms of employment for each employee. The employment
of each employee of Cellvine is terminable at will. Except as provided under
Israeli Law, no employee of Cellvine has been granted the right to continued
employment by Cellvine or to any material compensation following termination of
employment with Cellvine. To Cellvine’s Knowledge, no employee of Cellvine, nor
any consultant with whom Cellvine has contracted, is in violation of any term of
any employment contract, noncompetition or proprietary information agreement or
any other agreement relating to the right of any such individual to be employed
by, or to contract with, Cellvine or any judgment, decree or order of any court
or Governmental Authority under which it is subject; and to Cellvine’s Knowledge
the continued employment by Cellvine of its present employees, and the
performance of Cellvine’s contracts with its independent contractors, will not
result in any such violation. Neither the execution or delivery of this
Agreement, nor the carrying on of Cellvine’s business by the employees and
independent contractors of Cellvine, nor the conduct of Cellvine’s business as
now conducted will conflict with or result in a breach of the terms, conditions,
or provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee or independent contractor is now
obligated and of which Cellvine has Knowledge. Cellvine has not received any
notice alleging that any such violation has occurred. Cellvine is not in default
with respect to any obligation to any of its employees. No employee of Cellvine
is represented by any labor union or covered by any collective bargaining
agreement. There is no pending or, to Cellvine’s knowledge, threatened dispute
involving Cellvine and any employee or group of its employees. Cellvine has
complied and is currently complying with all applicable Laws relating to
employment and employment practices, terms and conditions of employment, and
wages and hours, except for noncompliance that, individually and in the
aggregate, would not have a Material Adverse Effect on Cellvine.
 
23

--------------------------------------------------------------------------------


 
4.18  Employee Benefit Plans.
 
(a)  Schedule 4.18 sets forth a correct and complete list of all Cellvine
Employee Benefit Plans. Each Cellvine Employee Benefit Plan, and its related
documents, has been made available to Parent.
 
(b)  There are no pending actions, claims or lawsuits that have been asserted or
instituted against any Cellvine Employee Benefit Plan, the assets of any of the
trusts under any Cellvine Employee Benefit Plan or the sponsor of any Cellvine
Employee Benefit Plan, or, to Cellvine’s Knowledge, against any fiduciary or
administrator of any Cellvine Employee Benefit Plan with respect to the
operation of any Cellvine Employee Benefit Plan (other than routine benefit
claims), nor does Cellvine have any Knowledge of facts that could reasonably be
expected to form the basis for any such claim or lawsuit.
 
(c)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated herein will: (i) result in any payment becoming
due to any current or former employee, officer, director or consultant of
Cellvine or any of its subsidiaries; (ii) increase any benefits otherwise
payable under any Cellvine Employee Benefit Plan; (iii) result in the
acceleration of the time of payment or vesting of any rights with respect to any
such benefits under any Cellvine Employee Benefit Plan; or (iv) require any
contributions or payments to fund, or any security to secure, any obligations
under any Cellvine Employee Benefit Plan. There are no Cellvine Employee Benefit
Plans that, individually or collectively, could give rise to the payment in
connection with the transactions contemplated by this Agreement, or in
connection with a combination of the transactions contemplated by this Agreement
and any other event, of any amount that would not be deductible pursuant to the
terms of Israeli Law.
 
24

--------------------------------------------------------------------------------


 
4.19  Obligations of Management. Except as set forth on Schedule 4.19, each
officer and key employee of Cellvine is currently devoting substantially all of
his or her business time to the conduct of the business of Cellvine. Cellvine
has no Knowledge of any officer or key employee of Cellvine who is planning to
work less than full time at Cellvine in the future. To Cellvine’s Knowledge, no
officer or key employee is currently working or plans to work for a competitive
enterprise, whether or not such officer or key employee is or will be
compensated by such enterprise or is planning to leave the employ of Cellvine.
Except as set forth on Schedule 4.19, each of Cellvine’s officers and key
employees are subject to a non-competition and non-solicitation agreement that
applies during the term of such person’s employment and for a period of at least
one year after termination of employment.
 
4.20  Obligations to Related Parties. Except as set forth on Schedule 4.20,
there are no loans, leases, agreements, understandings, commitments or other
continuing transactions between Cellvine and any employee, officer, director or
member of his or her immediate family or shareholder of Cellvine or member of
his or her immediate family or any Person or entity that, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with any of the foregoing Persons. To Cellvine’s Knowledge, none
of such Persons has any direct or indirect ownership interest in any firm or
corporation with which Cellvine is affiliated or with which Cellvine has a
business relationship, or any firm or corporation that competes with Cellvine,
except in connection with the ownership of stock of publicly-traded companies
(but not exceeding 2% of the outstanding capital stock of any such company). No
employee, officer, director or member of his or her immediate family or, to
Cellvine’s knowledge, shareholder of Cellvine or member of his or her immediate
family or any person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with any
of the foregoing persons, is, directly or indirectly, interested in any material
contract with Cellvine (other than such contracts as relate to any such person’s
ownership of capital stock or other securities of Cellvine or employment by
Cellvine). Cellvine is not a guarantor or indemnitor of any Indebtedness of any
other Person.
 
4.21  Insurance. Cellvine has in full force and effect general commercial,
product liability, fire and casualty insurance policies and insurance against
other hazards, risks and liabilities to persons and property to the extent and
in the manner customary for companies in similar businesses similarly situated
and sufficient in amount to allow it to replace any of its material properties
or assets that may be damaged or destroyed or sufficient to cover liabilities to
which Cellvine may reasonably become subject.
 
4.22  Environmental and Safety Laws. Cellvine is in compliance with all
applicable environmental Laws, rules and regulations except for noncompliance
that, individually or in the aggregate, would not or could not reasonably be
expected to have a Material Adverse Effect on Cellvine. There is no
environmental litigation or other environmental proceeding pending or, to
Cellvine’s Knowledge, threatened, by any Governmental Authority or others with
respect to the business of Cellvine. No state of facts exists as to
environmental matters or Hazardous Substances that involves the reasonable
likelihood of a material capital expenditure by Cellvine or that may otherwise
have a Material Adverse Effect on Cellvine. To Cellvine’s Knowledge, no
Hazardous Substances have been used, treated, stored or disposed of, or
otherwise deposited, in violation of any applicable environmental Laws, in or on
the properties owned or leased by Cellvine.
 
25

--------------------------------------------------------------------------------


 
4.23  OCS. Other than commitments of Parent required to be undertaken at the
Effective Time by the OCS, Cellvine has satisfied all conditions and
requirements of instruments of approval granted to it by OCS and any applicable
Laws and regulations, including the Law for the Encouragement of’ Industrial
Research and Development, 1984, with respect to any research and development
grants given to it by such office, except to the extent that noncompliance with
the foregoing, individually or in the aggregate, would not result in a Material
Adverse Effect and would not prevent or delay the consummation of the
transactions contemplated hereby. All information supplied by Cellvine in
connection with such applications was true, correct and complete in all material
respects when supplied to the appropriate authorities.
 
4.24  Disclosure. All disclosures provided by Cellvine to Parent and Merger Sub
regarding Cellvine, its business and the transactions contemplated hereby,
furnished by or on behalf of Cellvine are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB
 
Except as set forth on the Schedule of Exceptions delivered to Cellvine
hereunder, whether or not such Schedule is specifically referenced herein, each
of Parent and Merger Sub represents and warrants to Cellvine as of the date of
this Agreement as follows:
 
5.1  Organization and Standing. Parent is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware. Merger Sub is a
corporation duly organized and validly existing under the Laws of the State of
Israel. Each of Parent and Merger Sub has the requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as currently conducted. Parent is presently qualified to do business as
a foreign corporation in each jurisdiction in which the failure to be so
qualified would have a Material Adverse Effect with respect to Parent. True and
accurate copies of the Parent Certificate, Parent By-laws and Merger Sub
Articles of Association (the “Merger Sub Articles”), as in effect as of the date
hereof have been delivered to Cellvine and will be delivered to Cellvine at
Closing to the extent of any changes in the Parent Certificate and Parent
By-laws that Parent and Cellvine agree to.
 
5.2  Corporate Consents. Parent has delivered to Cellvine all corporate actions
and minutes and all of its directors have duly ratified, confirmed, approved and
adopted all acts and things heretofore done by any acting members of its Board
of Directors since incorporation, in good faith and in a manner reasonably
believed to be both lawful and in, or not opposed to the best interests of the
Parent. The Board of Directors and shareholders of Parent have ratified or
approved all actions of Parent and Merger Sub required to be ratified or
approved by such parties.
 
26

--------------------------------------------------------------------------------


 
5.3  Corporate Power. Each of Parent and Merger Sub has all requisite legal and
corporate and other power and authority to execute and deliver this Agreement
and to carry out and perform its obligations hereunder.
 
5.4  Authorization. All corporate and other action on the part of each of
Parent, and Merger Sub, and their respective officers and directors necessary
for the (i) due authorization, execution and delivery of this Agreement and (ii)
performance of all obligations of Parent and Merger Sub hereunder has been taken
or will be taken prior to or upon Closing, as applicable. All corporate action
on the part of the sole shareholder of Merger Sub necessary for the (i) due
authorization, execution and delivery of this Agreement and (ii) performance of
all obligations of Merger Sub hereunder has been taken or will be taken prior to
Closing, as applicable. This Agreement has been duly executed by each of Parent
and Merger Sub and, assuming the due authorization, execution and delivery by
the other parties hereto, constitutes and will constitute a valid and legally
binding obligation of each of Parent and Merger Sub, except (i) as limited by
Laws of general application relating to bankruptcy, insolvency and the relief of
debtors and (ii) as limited by rules of Law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity. The Parent Board of Directors has full corporate power and authority to
appoint the Director Nominees (as defined in Section 6.9).
 
5.5  Authorized Securities.
 
(a)  The Parent Shares issuable pursuant to Section 3.1(b) shall be duly
authorized and, when issued in accordance with this Agreement, will be duly and
validly issued, fully paid and non-assessable, free and clear of all Liens and
shall not be subject to preemptive or similar rights of shareholders. The Parent
Assumed Options and Parent Assumed Warrants shall be duly issued and authorized
when issued in accordance with this Agreement and any Parent Shares issued upon
the exercise thereof according to their respective terms, as applicable, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens and shall not be subject to preemptive or similar rights of shareholders.
The Parent Securityholder list as of May 13, 2008 attached as Schedule 5.5 is
true and correct and accurately reflects the number of Parent Shares, Parent
Options and Parent Warrants held by each Parent Shareholder, Parent Optionholder
and Parent Warrantholder.
 
(b)  The Parent Shares, Parent Assumed Options and Parent Assumed Warrants will
be issued and/or assumed pursuant to and in accordance with applicable U.S. and
other applicable securities Laws and no filing with, consent or approval of any
securities commission or regulatory authority in the United States or elsewhere
is required in connection with the Merger, except as set forth on Schedule 5.5.
The Parent Shares issued in the Merger will not be subject to any statutory or
other resale restrictions or hold periods other than as required under
applicable U.S. and Israeli securities Laws.
 
5.6  Subsidiaries. Other than its interest in Merger Sub and as otherwise
disclosed on Schedule 5.6, Parent does not own or control, directly or
indirectly, any interest in any corporation, partnership, limited liability
company, association, other business entity or Person. Parent is not a
participant in any joint venture, partnership or similar arrangement. Parent has
not during the last five years consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the stock of or any interest in
any Person.
 
27

--------------------------------------------------------------------------------


 
5.7  Capitalization.
 
(a)  The authorized capital stock of Parent on the date hereof consists of
105,000,000 Parent Shares, consisting of 100,000,000 shares of Parent Common
Stock and 5,000,000 shares of preferred stock, par value $0.0001 (the “Parent
Preferred Shares”), of which (i) 93,630,000 (pre-reverse split) shares of Parent
Common Stock, 3,830,000 Parent Options and 1,370,000 Parent Warrants are issued
and outstanding, and (ii) 100,000 Parent Preferred Shares have been designated
as Series A Preferred Stock, par value $0.0001 per share, (ii) 100,000 Parent
Preferred Shares have been designated as Series B Preferred Stock, par value
$0.0001 per share, and (c) 500,000 Parent Preferred Shares have been designated
as Series C Preferred Stock, par value $0.0001 per share and (iii) there are no
Parent Preferred Shares issued or outstanding. The Parent Shares and the Parent
Preferred Shares have the rights, preferences, privileges and restrictions set
forth in Parent’s certificate of incorporation and under the DGCL. All issued
and outstanding shares of Parent’s capital stock have been duly authorized and
validly issued in compliance with applicable Laws, and are fully paid and
nonassessable and free and clear of any and all Liens or third party rights and
of any restrictions on transfer.
 
(b)  Except as set forth on Schedule 5.7(b), there are no options, warrants,
preemptive rights, rights of first refusal, put or call rights or obligations or
anti-dilution or other rights to purchase or acquire from Parent any of Parent’s
authorized and unissued capital stock. Except as contemplated by this Agreement,
there are (i) no rights to have Parent’s capital stock registered for sale to
the public in connection with the Laws of any jurisdiction, (ii) to Parent’s
Knowledge, no agreements relating to the voting of Parent’s voting securities
and (iii) no restrictions on the transfer of Parent’s capital stock or other
equity securities, other than those arising under applicable securities Laws,
including U.S. securities Laws. All outstanding shares, options and warrants
were issued pursuant to a valid prospectus or an exemption from prospectus
requirements under the U.S. securities Laws and have been issued in compliance
with all applicable U.S. securities Laws, rules of the Eligible Market and all
other applicable securities Laws.
 
5.8  Compliance with and Status under Securities Laws.
 
(a)  Parent has provided or made available to Cellvine copies of each of the
periodic reports and other documents filed by Parent with the SEC and applicable
Governmental Authorities. Since January 1, 2005, Parent has filed all reports,
documents and other information required of it to be filed with the SEC (the
“Parent SEC Reports”) and with applicable Governmental Authorities, including
U.S. state securities commissions (together with the Parent SEC Reports, the
“Parent Securities Reports”). The Parent SEC Reports were prepared in accordance
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Parent SEC Reports. The Parent Securities Reports were prepared in accordance
with the requirements of applicable securities Laws and any rules or regulations
promulgated thereunder applicable to such Parent Securities Reports. None of
Parent’s subsidiaries is required to file away any form, reports or other
documents with the SEC or any other Governmental Authority. No disclosure
included in any of the Parent SEC Reports or Parent Securities Reports included
any statement that, when made or, if such Parent SEC Reports or Parent
Securities Reports, were subsequently amended, when amended, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in light of the circumstances in which
such statements were made, not materially misleading. Since the filing of the
most recent Parent SEC Report, Parent has not suffered any Material Adverse
Effect.
 
28

--------------------------------------------------------------------------------


 
(b)  Parent has not been notified of any default or alleged default by Parent
under any requirement of applicable securities and corporate Laws. Parent has
not received any material comment letters that remain unresolved from any
applicable securities commissions or stock exchanges with respect to any Parent
SEC Reports or any notice of investigation or similar notice from any such
entities with respect to any such documents or otherwise.
 
(c)  The financial statements of Parent included in all filed or publicly
available forms, reports, statements and documents since January 1, 2005 (the
“Parent Financial Statements”) comply in all material respects with applicable
accounting requirements and all rules and regulations with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, and fairly present, in all material respects, the
financial condition, results of operations and cash flows of Parent as of the
dates, and for the periods, indicated therein, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.
 
(d)  The books and records of Parent are maintained in material compliance with
applicable legal and accounting requirements. Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(e)  Except as and to the extent reflected, disclosed or reserved against in the
latest audited financial statements Parent Financial Statements (including the
notes thereto) or as set forth in Schedule 5.8, Parent has not, since the date
of the report of the auditors for such latest audited Parent Financial
Statements, incurred any liabilities, whether absolute, accrued, contingent or
otherwise, material to the business, operations, assets, financial condition of
Parent which are required by GAAP (consistently applied) to be disclosed in such
financial statements or the notes thereto, other than trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice.
 
(f)  Parent is not a Shell Company, as that term is defined in Rule 405 of the
Securities Act and Rule 12b-2 of the Exchange Act (“Shell Company”).
 
(g)  Parent is eligible to be listed on the Eligible Market.
 
29

--------------------------------------------------------------------------------


 
(h)  Any funds raised by Parent prior to the Financing will not adversely affect
the availability of an exemption from registration under applicable securities
Law for the Financing, including but not limited to Regulation D under the
Securities Act.
 
5.9  Absence of Certain Changes or Events. Since the date of the latest audited
financial statements included within the forms, reports, statements and
documents filed under or in accordance with securities Laws, except as disclosed
on Schedule 5.9 or as provided for by this Agreement: (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would reasonably be expected to result in a Material Adverse Effect on
Parent, or which, if taken after the date hereof, would constitute a breach of
the covenants set forth in Sections 6.12 or 6.17; (ii) Parent has not incurred
any material liabilities other than in the ordinary course of business
consistent with past practice; (iii) Parent has not altered its method of
accounting or the identity of its auditors; (iv) Parent has not declared or made
any dividend or distribution of cash or other property to its shareholders, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock; and (v) Parent has not issued any equity securities. Parent
has not taken any steps to seek protection pursuant to any bankruptcy Law, nor
does Parent have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so. Parent is not Insolvent as of
the date hereof, and after giving effect to the transactions contemplated hereby
to occur at Closing, will not be Insolvent.
 
5.10  Internal Controls. Except as disclosed in Parent SEC Reports, neither
Parent, including, to Parent’s Knowledge, any employee thereof, nor Parent’s
independent auditors has identified or been made aware of: (a) any significant
deficiency or material weakness in the design or operation of internal controls
utilized by Parent (other than a significant deficiency or material weakness
that has been disclosed to the Audit Committee of or the Board of Directors of
Parent, and, in the case of a material weakness, that has been disclosed as
required in any forms, reports, statements or documents filed under or in
accordance with, U.S. securities Laws); (b) any fraud, whether or not material,
that involves Parent’s management or other employees who have a significant role
in the preparation of financial statements or the internal controls utilized by
Parent; or (c) any claim or allegation regarding any of the foregoing, other
than claims or allegations that have been duly investigated and found not to
involve any of the foregoing.
 
5.11  Material Agreements. A list of all oral and written material agreements of
Parent is set forth on Schedule 5.11 (each, a “Parent Material Agreement”).
Parent and to Parent’s Knowledge, each other party thereto, have in all material
respects performed all the obligations required to be performed by them to date
(or such non-performing party has received a valid, enforceable and irrevocable
written waiver with respect to its non-performance), have received no notice of
default and are not in default (with due notice or lapse of time or both) under
any Parent Material Agreement. Parent has no Knowledge of any breach or
anticipated breach by the other party to any Parent Material Agreement, except
as set forth on Schedule 5.11.
 
30

--------------------------------------------------------------------------------


 
5.12  Intellectual Property.
 
(a)  Parent owns or licenses, directly or through its subsidiaries, for use
(with a right of sublicense) certain Intellectual Property disclosed on Schedule
5.12 (“Parent Intellectual Property”), which constitute all of the Intellectual
Property that is necessary for the business of Parent as presently conducted. To
Parent’s Knowledge, neither Parent’s current products, nor any Parent
Intellectual Property, infringe or will infringe on the valid and existing
Intellectual Property rights of others that Parent is aware of or, to Parent’s
Knowledge, any other rights of others. No claim is pending or, to Parent’s
Knowledge, threatened, alleging any such infringement or with respect to the
ownership, validity, license or use of, or any infringement resulting from,
either the Parent Intellectual Property or the sale of any material products or
services by Parent. No loss or expiration of the Parent Intellectual Property is
pending or, to Parent’s Knowledge, threatened. The Schedule of Exceptions
contains a complete list of the patents and patent applications, trademark
applications and registrations, copyright registrations, and domain name
registrations within Parent Intellectual Property. There are no outstanding
options, licenses or other agreements relating to the Parent Intellectual
Property, and Parent is not bound by or a party to any options, licenses or
agreements with respect to the Intellectual Property of any other person or
entity. Parent is not in violation of any license, sublicense or other agreement
relating to any Intellectual Property to which it is a party or otherwise bound.
Except as set forth on Schedule 5.12, Parent is not obligated to make any
payments by way of royalties, fees or otherwise to any owner or licensor of or
claimant to any Intellectual Property with respect to the use thereof in
connection with the conduct of its business as it is presently conducted. There
are no agreements, understandings, instruments, contracts, judgments, orders or
decrees to which Parent is a party or by which it is bound that involve
indemnification by Parent with respect to infringements of Intellectual
Property. To Parent’s knowledge, all registrations owned by or on behalf of
Parent, and applications to Governmental Authorities in respect of such Parent
Intellectual Property, are valid and in full force and effect. To Parent’s
knowledge, no other person is infringing on the Parent Intellectual Property.
 
(b)  Schedule 5.12(b) lists each former and current officer, employee and
consultant of Parent who had or has access to Parent confidential information
and/or was or is involved in Parent research and development and who has
executed a Confidential Information and Invention Assignment Agreement
substantially in the form(s) delivered to Cellvine (“Parent Confidentiality
Agreement”), and each such agreement remains in full force and effect pursuant
to its terms. To Parent’s Knowledge, no officer or employee or consultant is in
violation of such Parent Confidentiality Agreement or of any prior employee
contract, proprietary information agreement or other agreement relating to the
right of any such individual to be employed by, or to contract with Parent, and,
to Parent’s Knowledge, the continued employment by Parent of its present
employees, and the performance of Parent’s contracts with its independent
contractors, will not result in any such violation. Parent has not received any
written notice alleging that any such violation of any Parent Confidentiality
Agreement has occurred and is not aware of any facts that could reasonably be
expected to give Parent reason to believe that any violation of any such
Confidentiality Agreement has occurred.
 
(c)  The Merger does not and will not materially or adversely affect any rights
of Parent or the Surviving Company to use any material Parent Intellectual
Property.
 
31

--------------------------------------------------------------------------------


 
5.13  Title to Properties and Assets; Liens. Except as set forth on Schedule
5.13, Parent has good and marketable title to its properties and assets and has
good title to all its leasehold interests, in each case, not subject to any
Lien, other than Permitted Liens. With respect to the property and assets it
leases, Parent is in compliance with such leases in all material respects and,
except as set forth on Schedule 5.13, holds a valid leasehold interest free of
all Liens. Parent’s properties and assets are in good condition and repair in
all material respects. Parent does not currently own, and has never owned, any
real property.
 
5.14  Compliance with Other Instruments and Laws. Parent is not in violation,
breach or default of any provision of the Parent Certificate or the Parent
By-laws, each as amended and in effect on the date hereof and as of Closing.
Parent is not in violation of, default under or breach of any provision of any
agreement, instrument, mortgage, deed of trust, loan, contract, lease, license,
commitment, judgment, writ, decree, order, obligation or injunction to which it
is a party or by which it or any of its properties or assets are bound, which
violation, default or breach, individually or in the aggregate, would or could
reasonably be expected to have a Material Adverse Effect on Parent or its
business, taken as a whole, or to prevent or delay the consummation of the
transactions contemplated hereby. Parent is not in violation of any provision of
any federal, state, local or foreign Law, statute, rule or governmental
regulation, judgment, writ, decree, order or injunction of any Governmental
Authority, including, all environmental Laws, all Laws, regulations and orders
relating to antitrust or trade regulation, employment practices and procedures,
the health and safety of employees and consumer credit, which violation,
individually or in the aggregate, would or could reasonably be expected to have
a Material Adverse Effect on Parent. Parent has not received any notice of
alleged violations of any Laws, rules, regulations, orders or other requirements
of Governmental Authorities. The execution and delivery of this Agreement by
Parent, and Parent’s performance of and compliance with the terms hereof, or the
consummation of the Merger and the other transactions contemplated hereby, will
not result in any violation, breach or default, be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any Parent Material Agreement or any of the foregoing provisions, require
any consent or waiver under any Parent Material Agreement or any of the
foregoing provisions (other than any consents or waivers that have been
obtained), result in the creation of any Lien upon any of the properties or
assets of Parent, trigger any right of cancellation, termination or acceleration
under any Parent Material Agreement or any of the foregoing provisions, create
any right of payment in any Person (except as contemplated herein), result in
the suspension, impairment, forfeiture or nonrenewal of any Permit applicable to
Parent or result in a Material Adverse Effect on Parent.
 
5.15  Litigation. Except as set forth on Schedule 5.15, there is no action,
suit, proceeding or investigation pending or, to Parent’s Knowledge, threatened
against or affecting Parent on Merger Sub or any of their respective properties
or rights before any court or by or before any Governmental Authority. The
foregoing includes, without limitation, actions pending or, to Parent’s
Knowledge, threatened involving the prior employment of any of Parent’s
employees, their use in connection with Parent’s business or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers. Neither Parent nor Merger
Sub is party or subject to, and none of their respective assets is bound by, the
provisions of any order, writ, injunction, judgment or decree of any
Governmental Authority. There is no action, suit or proceeding initiated by
Parent or Merger Sub currently pending or which Parent or Merger Sub intends to
initiate. There is no action, suit or proceeding initiated by Parent currently
pending or which Parent intends to initiate. There is no action, suit, claim or
proceeding pending or, to Parent’s Knowledge, threatened, that questions the
validity of this Agreement or the right of Parent to enter into this Agreement,
or to consummate the transactions contemplated hereby.
 
32

--------------------------------------------------------------------------------


 
5.16  Governmental or Third Party Consents. No consent, approval, order or
authorization of or registration, qualification, designation, declaration or
filing with any Governmental Authority, any court or tribunal, whether Israeli,
United States or otherwise, or other third party is required by Parent in
connection with the valid execution and delivery of this Agreement or the
consummation of any transaction contemplated hereby, except: (i) the
determination that there exists an exemption qualification or registration (or
taking such action as may be necessary to secure an exemption from qualification
or registration, if available) of the offer, issuance and sale of the Parent
Shares and the assumption of the Parent Assumed Options, Parent Assumed Warrants
and the issuance of securities issuable upon exercise of the Parent Assumed
Options or Parent Assumed Warrants under applicable securities Laws, including
Israeli, United States or otherwise; (ii) the conditional listing approval by
the Eligible Market in respect of the Parent Shares to be issued or subject to
issuance pursuant to Parent Assumed Options or Parent Assumed Warrants to be
assumed or issued in connection with the Merger; (iii) the Israeli Income Tax
Ruling and Israel Section 102 Tax Ruling (with respect to compliance for
purposes of the benefit for employees of the “capital gains” tracks of Section
102); (iv) written notification to the OCS (such notification to include
Parent’s written undertaking in the OCS’s customary form; (v) approval of the
Investment Center as described in Section 6.6; (vi) approval of proposals to
approve the Merger, Financing and related matters contemplated herein and (vii)
approval of proposals to approve the Merger by Merger Sub, in accordance with
Section 320(c) of the Israel Companies Law.
 
5.17  Permits. Parent has all Permits necessary for the conduct of its business
as now being conducted by it and Parent reasonably believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as planned to be conducted. All of these Permits are described on
Schedule 5.17. Parent is not in default in any material respect under any of its
Permits. Parent has complied in all material respects with all federal, state
and foreign Laws applicable to its business.
 
5.18  Brokers or Finders. In connection with this Agreement and the transactions
contemplated hereby, Parent has not engaged any brokers, finders or agents, and
Parent has not incurred, and neither will incur, directly or indirectly, as a
result of any action taken by Parent or any of its affiliates, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges (other
than in connection with the Financing).
 
33

--------------------------------------------------------------------------------


 
5.19  Tax Returns and Payments. Except as set forth on Schedule 5.19, Parent has
accurately prepared and timely filed all income and other Tax Returns and other
returns required to be filed by it, if any, has paid all taxes, assessments,
fees and charges owed by it (regardless of whether shown on any such tax return)
and has otherwise made adequate provision for the payment of all taxes,
assessments, fees and charges owed by it. Except as set forth on Schedule 5.19,
Parent has withheld or collected from each payment made to each of its
employees, the amount of all taxes required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositaries. Except as set forth on Schedule 5.19, Parent has not
been advised in writing (a) that any of its Tax Returns have been or are being
audited or (b) of any deficiency in assessment or proposed adjustment to its
federal, provincial or other Taxes. No assessment or proposed adjustment of
Parent’s income or other Taxes is pending. Parent is not currently the
beneficiary of any extension of time within which to file any tax report or Tax
Return. Except as set forth on Schedule 5.19, no claim has been made by a
Governmental Authority in a jurisdiction where Parent does not file reports and
returns that it is or may be subject to taxation by tax authorities in that
jurisdiction. Except as set forth on Schedule 5.19, there are no Liens on any of
the assets of Parent that arose in connection with the failure or alleged
failure to pay any Tax. Parent has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
creditor, independent contractor or third party. Parent has not waived any
statute of limitations in respect of taxes or agreed to any extension of time
with respect to a tax assessment or deficiency. Parent has not made any
payments, and is not and will not become obligated under any contract entered
into on or before the Closing Date to make any payments, in connection with the
transactions contemplated by this Agreement, or in connection with a combination
of the transactions contemplated by this Agreement and any other event, that
will be non-deductible or subject to excise tax or that would give rise to any
obligation to indemnify any person for any excise tax payable.
 
5.20  Employees. Schedule 5.20 contains a full list of each employee of Parent
and the principal terms of employment for each employee. Except as set forth on
Schedule 5.20, the employment of each employee of Parent is terminable at will.
Except as set forth on Schedule 5.20, no employee of Parent has been granted the
right to continued employment by Parent or to any material compensation
following termination of employment with Parent. To Parent’s knowledge, no
employee of Parent, nor any consultant with whom Parent has contracted, is in
violation of any term of any employment contract, noncompetition or proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, Parent or any judgment,
decree or order of any court or administrative agency under which it is subject;
and to Parent’s Knowledge the continued employment by Parent of its present
employees, and the performance of Parent’s contracts with its independent
contractors, will not result in any such violation. Neither the execution or
delivery of this Agreement, nor the carrying on of Parent’s business by the
employees and independent contractors of Parent, nor the conduct of Parent’s
business as now conducted will conflict with or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any contract,
covenant or instrument under which any such employee or independent contractor
is now obligated and of which Parent has Knowledge. Parent has not received any
notice alleging that any such violation has occurred. Parent is not in default
with respect to any obligation to any of its employees. No employee of Parent is
represented by any labor union or covered by any collective bargaining
agreement. There is no pending or, to Parent’s knowledge, threatened claim or
dispute involving Parent and any employee or group of its employees, including
and without limitation, the individuals listed on Schedule 6.18. There is no
pending or, to Parent’s knowledge, threatened claim or dispute involving Parent
or any Parent Securityholders and any of the individuals listed on
Schedule 6.18. Parent has complied and is currently complying with all
applicable Laws relating to employment and employment practices, terms and
conditions of employment, and wages and hours, except for noncompliance that,
individually and in the aggregate, would not have a Material Adverse Effect on
Parent.
 
34

--------------------------------------------------------------------------------


 
5.21  Employee Benefit Plans.
 
(a)  Schedule 5.21 sets forth a correct and complete list of all Parent Employee
Benefit Plans. Each Parent Employee Benefit Plan, and its related documents, has
been made available to Cellvine. No Parent Employee Benefit Plan is subject to
Title IV of ERISA, or Section 412 of the Code, is or has been subject to Section
4063 or 4064 of ERISA, or is a multi-employer welfare arrangement as defined in
Section 3(40) of ERISA. Neither Parent nor any ERISA Affiliate has any
obligation or liability, contingent or otherwise, under Title IV of ERISA with
respect to any “pension plan” as defined in Section 3(2) of ERISA. Neither
Parent nor any of its ERISA Affiliates has ever participated in and has never
been required to contribute to any “multi employer plan,” as defined in Sections
3(37)(A) and 4001(a)(3) of ERISA and Section 414(f) of the Code or any “multiple
employer plan” within the meaning of Section 210(a) of ERISA or Section 413(c)
of the Code. No Parent Employee Benefit Plan provides for, nor does Parent or
any of its subsidiaries have any liability for post-employment life insurance or
health benefit coverage for any participant or any beneficiary of a participant,
except as may be required under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, and at the expense of the participant or the
participant’s beneficiary.
 
(b)  The Parent Employee Benefit Plans have been maintained in all material
respects in accordance with their terms and with all provisions of ERISA, the
Code (including rules and regulations thereunder) and other applicable federal
and state Laws and regulations.
 
(c)  There are no pending actions, claims or lawsuits that have been asserted or
instituted against any Parent Employee Benefit Plan, the assets of any of the
trusts under any Parent Employee Benefit Plan or the sponsor of any Parent
Employee Benefit Plan, or, to the knowledge of Parent, against any fiduciary or
administrator of any Parent Employee Benefit Plan with respect to the operation
of any Parent Employee Benefit Plan (other than routine benefit claims), nor
does Parent have any Knowledge of facts that could reasonably be expected to
form the basis for any such claim or lawsuit.
 
(d)  Except as set forth in Schedule 5.21, neither will the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will: (i) result in any payment becoming due to any current or former
employee, officer, director or consultant of Parent or any of its subsidiaries;
(ii) increase any benefits otherwise payable under any Parent Employee Benefit
Plan; (iii) result in the acceleration of the time of payment or vesting of any
rights with respect to any such benefits under any Parent Employee Benefit Plan;
or (iv) require any contributions or payments to fund, or any security to
secure, any obligations under any Parent Employee Benefit Plan. There are no
Parent Employee Benefit Plans that, individually or collectively, could give
rise to the payment in connection with the transactions contemplated by this
Agreement, or in connection with a combination of the transactions contemplated
by this Agreement and any other event, of any amount that would be deductible
pursuant to the terms of Section 280G of the Code.
 
(e)  To the extent any Parent Employee Benefit Plan to which employees of the
Surviving Company may receive equity securities does not comply with the
“capital gains” track under Section 102 of the Israeli Income Tax Ordinance,
such plan shall be modified to comply in all respects with the requirements for
the “capital gains” track under Section 102 of the Israeli Income Tax Ordinance
by the Closing.
 
35

--------------------------------------------------------------------------------


 
5.22  Related Parties. Except as set forth on Schedule 5.22, there are no loans,
leases, agreements, understandings, commitments or other continuing transactions
between Parent and any employee, officer, director or member of his or her
immediate family or shareholder of Parent or member of his or her immediate
family or any person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with any
of the foregoing persons. To Parent’s Knowledge, none of such persons has any
direct or indirect ownership interest in any firm or corporation with which
Parent is affiliated or with which Parent has a business relationship, or any
firm or corporation that competes with Parent, except in connection with the
ownership of stock of publicly-traded companies (but not exceeding 2% of the
outstanding capital stock of any such company). No employee, officer, director
or member of his or her immediate family or, to Parent’s Knowledge, shareholder
of Parent or member of his or her immediate family or any person or entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with any of the foregoing persons, is,
directly or indirectly, interested in any material contract with Parent (other
than such contracts as relate to any such person’s ownership of capital stock or
other securities of Parent or employment by Parent). Parent is not a guarantor
or indemnitor of any Indebtedness of any other Person. An independent director
of the Parent has evaluated the agreements terminating the employment agreements
with the employees listed on Schedule 6.18 and has determined that any
consideration granted or to be granted to the individuals listed on
Schedule 7.3(g) in exchange for the termination of such existing employment
agreements is fair and in the best interests of Parent and Parent
Securityholders.
 
5.23  Insurance. Parent has in full force and effect general commercial, fire
and casualty insurance policies and insurance against other hazards, risks and
liabilities to persons and property to the extent and in the manner customary
for companies in similar businesses similarly situated and sufficient in amount
to allow it to replace any of its material properties or assets that may be
damaged or destroyed or sufficient to cover liabilities to which Parent may
reasonably become subject.
 
5.24  Environmental and Safety Laws. Parent is in compliance with all applicable
environmental Laws, rules and regulations except for noncompliance that,
individually or in the aggregate, would not or could not reasonably be expected
to have a Material Adverse Effect on Parent. There is no environmental
litigation or other environmental proceeding pending or, to Parent’s knowledge,
threatened, by any Governmental Authority or others with respect to the business
of Parent. No state of facts exists as to environmental matters or Hazardous
Substances that involves the reasonable likelihood of a material capital
expenditure by Parent or that may otherwise have a Material Adverse Effect on
Parent. To Parent’s Knowledge, no Hazardous Substances have been used, treated,
stored or disposed of, or otherwise deposited in violation of any applicable
environmental Laws, in or on the properties owned or leased by Parent.
 
5.25  No Assets; No Liabilities. Merger Sub will not own, or have the right to
own prior to Closing, any assets, including, tangible and intangible, personal
and real property. Merger Sub is not involved in the operation of any business
nor property. Other than as specifically disclosed in such forms, reports,
statements or documents and those liabilities related to this Agreement and as
set forth in Schedule 5.24, neither Parent nor Merger Sub has any direct or
indirect material liability, Indebtedness or obligation, including, known or
unknown, absolute or contingent, liquidated or unliquidated or due or to become
due, except relating to the transactions contemplated hereby.
 
36

--------------------------------------------------------------------------------


 
5.26  Application of Takeover Protections. There are no Takeover Protections
that are or would become applicable to Parent as a result of Parent, Merger Sub
or Cellvine fulfilling their obligations or exercising their rights under this
Agreement, including, as a result of Parent’s issuance of the Parent Shares,
Parent Assumed Options or Parent Warrants issuable pursuant to Article III or
Parent’s issuance of any other warrant or option as specified in this Agreement.
 
5.27  Disclosure. All disclosures provided by Parent and Merger Sub to Cellvine
regarding Parent and Merger Sub, their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of Parent and Merger
Sub are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To Parent and Merger Sub’s
Knowledge, no event or circumstance has occurred or information exists with
respect to Parent and Merger Sub or their respective business, properties,
operations or financial conditions, which, under applicable Law, rule or
regulation, requires public disclosure or announcement by Parent, but which has
not been so publicly announced or disclosed, except for entering into this
Agreement.
 
5.28  Operations of Merger Sub. Merger Sub is a direct, wholly owned subsidiary
of Parent, was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement, has engaged in no other business activities and
has conducted its operations only as contemplated by this Agreement.
 
5.29  Trading Matters. The Parent Shares are quoted on the Eligible Market.
There is no action or proceeding pending or, to Parent’s knowledge, threatened
against Parent by any securities regulatory authority with respect to any
intention by such entities to prohibit or terminate the quotation of any such
securities of Parent on the Eligible Market.
 
5.30  Foreign Corrupt Practices. Neither Parent nor any director, officer,
agent, employee or other Person acting on behalf of’ Parent has, in the course
of its actions for, or on behalf of, Parent: (i) used any corporate funds for
any unlawful contribution, gift, entertainment on other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of’ any provision of the
United States Foreign Corrupt Practices Act of 1977; or (iv) made other unlawful
payment to any foreign or domestic government official or employee.
 
5.31  OFAC. Parent: (i) is not a Person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.,
49079 (2001)); (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2 of’ such executive order; and (iii)
is not a Person on the list of’ Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other United
States Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
37

--------------------------------------------------------------------------------


 
5.32  Patriot Act. Assuming the following were applicable to Parent, Parent
would be in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 200l), and (iii)  any other
analogous Law.
 
ARTICLE VI
ADDITIONAL AGREEMENTS
 
6.1  Confidentiality and Announcements. Except as provided below in this Section
6.1, none of the parties hereto, nor any of their respective Affiliates, shall
publicly disclose the execution, delivery or contents of this Agreement other
than (i) with the prior written consent of the other parties hereto, or (ii) as
required by any applicable Law (including for the purpose of holding shareholder
meetings and proxies therefor), the applicable rules of any stock exchange, or
any Governmental Authority following notification and consultation with the
other parties. Without limiting the foregoing, the parties understand that this
Agreement will be filed with the Companies Registrar and distributed to those
persons entitled by law to receive a copy of the Merger Proposal and will also
be publicly filed by Parent with the SEC. As soon as practicable following the
execution of this Agreement, the parties hereto shall agree with each other as
to the form, timing and substance of any press release or public disclosure
related to this Agreement or the transactions contemplated hereby; provided that
(x) such agreement shall not be unreasonably withheld or delayed, and (y)
nothing contained herein shall prohibit any party, following notification and
consultation with the other party, from making any such disclosure if required
by any applicable Law or any Governmental Authority.
 
6.2  Tax Free Exchange for U.S. Federal Income Tax Purposes.
 
(a)  Each of Parent and Cellvine shall use its respective commercially
reasonable efforts to cause the Merger to qualify as a reorganization described
in Section 368(a) of the Code and will not take any actions that would
reasonably be expected to cause the Merger to not so qualify. For purposes of
the foregoing, this Agreement shall constitute a plan of reorganization.
 
(b)  Parent shall not take or permit any action (or inaction) to occur, and
shall cause Cellvine not to take or permit any action (or inaction) to occur, at
any time before January 1, 2014, in any case that could result in the occurrence
of any triggering event within the meaning of U.S. Treasury regulation section
1.367(a)-8T(d) and (e) or in the recognition of any gain pursuant to U.S.
Treasury regulation section 1.367(a)-8T(f), in any such case in respect of any
exchange of shares pursuant to the Merger (a “Triggering Event”). The provisions
of the preceding sentence shall apply to any successor to or transferee of any
assets of Parent and Cellvine or other corporation if such application could
result in a Triggering Event. If there is any change in relevant Treasury
regulations after the date of this Agreement, this Section 6.2(b) shall be
interpreted and applied subject to the later regulations. Parent additionally
agrees to execute for Cellvine Shareholders who are U.S. taxpayers, gain
recognition agreements in a customary form. Parent acknowledges that this will
require Parent to agree not to cause any Triggering Event to occur, including,
the disposition of any Cellvine Shares acquired by it through the Merger in a
taxable transaction through January 1, 2014. Parent will also agree not to
permit the Surviving Company to dispose of substantially all, as meant by
368(a)(1)(C) of the Code, of its assets for the same period of time.
 
38

--------------------------------------------------------------------------------


 
6.3  Merger Proposal, Notice and Actions by Companies Registrar.
 
(a)  As promptly as practicable after the execution and delivery of this
Agreement, (i) Cellvine and Merger Sub shall jointly prepare a merger proposal
(in the Hebrew language) (the “Cellvine Merger Proposal”) and cause it to be
executed in accordance with Section 316 of the Israel Companies Law (the Merger
Proposal process will require audited financial statements for Merger-Sub to be
prepared by Parent), (ii) each of Cellvine and Merger Sub shall convene a
shareholders’ meeting by notice to the shareholders in accordance with the
respective Articles of Association and the Israel Companies Law (the “Cellvine
General Meeting” and “Merger Sub General Meeting”), (iii) each of Cellvine and
Merger Sub shall deliver the Merger Proposal to the Companies Registrar within
three days of the giving of notice of the shareholders meeting, and Cellvine and
Merger Sub shall cause a copy of its Merger Proposal to be delivered to each of
its secured creditors, if any, no later than three days after the date on which
such Merger Proposal is delivered to the Companies Registrar and shall promptly
inform its non-secured creditors of its Merger Proposal and its contents in
accordance with Section 318 of the Israel Companies Law and the regulations
promulgated thereunder. Promptly after Cellvine and Merger Sub shall have
complied with the preceding sentence, but in any event no more than three days
following the date on which such notice was sent to the creditors, Cellvine and
Merger Sub shall inform the Companies Registrar, in accordance with Section
317(b) of the Companies Law, that notice was given to their creditors under
Section 318 of the Israel Companies Law and the regulations promulgated
thereunder.
 
(b)  Cellvine and Merger Sub shall provide all required approvals, if any, to
the Companies Registrar, including notice of the respective shareholders and
class resolutions approving the Merger as set forth in Section 6.4 below; the
Merger shall be effected in accordance with Section 323 of the Israel Companies
Law and this Agreement following (i) the later of 30 days from the shareholders
resolution approving the Merger or 50 days from the submission of the applicable
Merger Proposal to the Companies Registrar and (ii) the receipt of the Israeli
Certificate of Merger from the Companies Registrar as soon as practicable
following the Closing.
 
6.4  Cellvine Merger General Meetings.
 
(a)  Cellvine General Meeting. Cellvine shall take all action necessary under
all applicable legal requirements to convene, give notice of and hold a Cellvine
General Meeting with class voting, in accordance with the Cellvine Articles and
the Israel Companies Law, to vote on the proposal to approve the Merger, this
Agreement and the transactions contemplated hereby. Subject to its fiduciary
obligations, the Board of Directors of Cellvine shall advise Cellvine’s
shareholders that the Board of Directors approved the Merger upon the terms and
conditions set forth in this Agreement.
 
39

--------------------------------------------------------------------------------


 
(b)  Merger Sub General Meeting. Parent, as the sole shareholder of Merger Sub,
shall vote to approve the Merger at a Merger Sub General Meeting or any written
resolution in lieu thereof.
 
(c)  Companies Registrar Notification. In accordance with Section 317(b) of the
Israel Companies Law and the regulations thereunder, each of Cellvine and Merger
Sub shall inform the Companies Registrar of the decisions of the foregoing
general meetings with respect to the Merger within three Israeli business days
following the adoption of the respective resolutions.
 
6.5  Israeli Income Tax Rulings and Israeli Tax Withholding.
 
(a)  As soon as reasonably practicable after the execution of this Agreement but
in any event no later than 60 days prior to the Effective Time, Cellvine shall
cause its Israeli advisors to prepare and file with the Israeli Tax Authority an
application for a ruling(s) to be issued by the Israeli Tax Authority (the
“Israeli Tax Ruling”), in accordance with Section 103T of the Israeli Income Tax
Ordinance, pursuant to which, if so agreed by the Israeli Tax Authority, the
following would apply:
 
(i)  With respect to all Cellvine Securityholders, applicable Israeli tax
payment which may otherwise become due as a result of the exchange (by issuance
or reservation) of Cellvine Securities into Parent Shares, Parent Assumed
Warrants and Parent Assumed Options at the Effective Time will be deferred with
respect to any Cellvine Securityholders electing to become a party to the
Israeli Tax Ruling (the “Electing Securityholder”) until a future sale, transfer
or other conveyance of such Parent Shares, Parent Assumed Warrants or Parent
Assumed Options; provided, that such Electing Securityholder agrees to continue
to hold such securities for a period of two years (“Holding Period”) following
December 31 of the calendar year during which the Effective Time has occurred
subject to any exceptions set forth in the Israeli Income Tax Ordinance or the
Israeli Tax Ruling.
 
(ii)  With respect to holders of Cellvine Options (each, an “Eligible Taxpayer”
as set forth in Section 103T of the Israeli Income Tax Ordinance):
 
(A)  Each Eligible Taxpayer whose Israeli taxation in connection with this
Agreement would not have been governed by Section 102 of the Israel Income Tax
Ordinance (a “Non-102 Eligible Taxpayer”) shall be entitled, at its sole
discretion, to elect to enjoy the benefits of Section 103T of the Israeli Income
Tax Ordinance. Cellvine shall undertake to assure that any Non-102 Eligible
Taxpayer making such an election shall do so in the manner, and within the time
frame, to be prescribed in the Israeli Tax Ruling, and shall be subject to all
of the provisions and limitations set forth in the Israeli Tax Ruling relating
thereto, as well as the provisions and limitations set forth in said Section
103T, including, without limitation, the deposit of such Non-102 Eligible
Taxpayer’s Parent securities at Closing, to the extent not held in escrow (to be
held thereby until the earlier of the sale thereof, or the sale of the shares
underlying such securities (if applicable)) with a trustee approved by the
Israel Tax Authority for the purpose of ensuring full payment of applicable
taxes in accordance with said Section 103T. Any Non-102 Eligible Taxpayer not
making the required election shall not be entitled to enjoy the tax deferral of
Section 103T in connection with the transactions contemplated herein.
 
40

--------------------------------------------------------------------------------


 
(B)  Each Eligible Taxpayer whose Israeli taxation in connection with this
Agreement would be governed by Section 102 of the Israel Income Tax Ordinance
and who received its securities through a Trustee who was appointed pursuant to
said Section 102 (“102 Eligible Taxpayer”) shall continue to be subject to
taxation pursuant to said Section 102 and the transactions contemplated herein
shall not be considered a tax event causing the obligation of payment of tax
pursuant to Section 102, and the Parent Assumed Option received in connection
with the transactions contemplated herein shall enjoy a “roll-over” treatment in
accordance with the provisions of Section 103T.
 
(b)  The Israeli Tax Ruling could exempt Parent from any obligation to withhold
Israeli Tax at source from any consideration payable to: (i) Non-102 Eligible
Taxpayers who elect to benefit from the Israeli Tax Ruling and deposit their
securities with the trustee appointed in connection therewith; and (ii) the 102
Eligible Taxpayers. Parent shall fully cooperate and execute the required
documents, certificates and forms that may be required in connection thereto.
 
(c)  With respect to the exchange of option rights by Non-102 Eligible Taxpayers
who shall not have elected to benefit from the Israeli Tax Ruling (“Non-Electing
Non-102 Holders”), Parent shall be required to withhold Israeli Tax at source
(by way of cash payment) from any consideration payable to such Non-Electing
Non-102 Holders, except to the extent that the Non-Electing Non-102 Holders
provide sufficient proof, of which the acceptability stands at the sole
discretion of Parent, that either Israeli withholding does not apply or that a
reduced rate applies (in which case the reduced rate will be withheld). Parent
may require a bank guarantee or other form of security in order to ensure the
reliability of any such proof.
 
(d)  Subject to the terms and conditions of the Israeli Tax Ruling and the
discussion with the Israeli Tax Authority, the parties shall use reasonable
efforts to promptly take, or cause to be taken, all action and to do, or cause
to be done, everything necessary, proper or advisable, under applicable legal
requirements or regulations in order to timely file the request for obtaining
the Israeli Tax Ruling, and to effectively try to obtain the Israeli Tax Ruling.
 
(e)  The parties hereto declare to have understood that the Israeli Tax
Authority may prescribe or require certain additional provisions, and that the
tax treatment contemplated in this Section 6.5 may not be granted, may not be
granted in full, or may not uphold if those conditions are not met with or are
not continued to be met with during the Holding Period.
 
6.6  Israeli Antitrust, Investment Center and OCS Compliance.
 
(a)  As promptly as practicable after the date of this Agreement, each of
Cellvine and Parent shall prepare and file any notification required under the
Israeli Restrictive Trade Practices Law in connection with the Merger, and they
shall reasonably cooperate, as necessary, with a view towards receiving the
approval of the Restrictive Trade Practices Commissioner, if required in order
to lawfully consummate the Merger; and
 
41

--------------------------------------------------------------------------------


 
(b)  Cellvine shall as promptly as practicable after the date of this Agreement,
(i) prepare and file the notifications required to be made to the OCS and
Investment Center (if applicable) and (ii) use all reasonable efforts to obtain
the approval of the Investment Center (if applicable) and any other consents
that may be required in connection with the Merger. If required, Parent shall
provide to the OCS and the Investment Center any information reasonably
requested by such authorities and shall, without limitation of the foregoing,
execute an undertaking in customary form in which Parent undertakes to comply
with the OCS Laws and regulations and confirm to the OCS and the Investment
Center that Cellvine shall continue after the Effective Time to operate in a
manner consistent with its previous undertakings to the OCS and the Investment
Center.
 
6.7  Transaction Reporting. As promptly as practicable (but in no event, with
respect to filing, later than the date required under applicable Law), Parent
will prepare and file any forms, reports, statements or documents required to be
filed under U.S. Law with respect to the Merger, as well as under regulations of
or as required by the Eligible Market and such Governmental Authorities as may
require the filing of similar documents. Parent shall provide Cellvine all
drafts of such forms, reports, statements or documents at least two days in
advance of their filing and accept reasonable and timely input from Cellvine
with respect to the content and form of such forms, reports, statements or
documents.
 
6.8  Notices and other Filings From or to Governmental Authorities.
 
(a)  Subject to applicable Laws relating to the exchange of information, each
party will promptly furnish to the other parties copies of written
communications and memoranda setting forth the substance of all oral
communications received by such party, or any of their respective subsidiaries,
affiliates or associates from, or delivered by any of the foregoing to, any
Governmental Authority relating to or in respect of the transactions
contemplated under this Agreement, including, any communication regarding the
Merger or any of the other transactions contemplated by this Agreement, to or
from the Israel Securities Authority, the Companies Registrar or any other
Israeli Governmental Authority.
 
(b)  Each of the parties recognizes the need to comply with Israeli securities
laws regarding the (i) offering of Parent Shares or the right to purchase Parent
Shares, (ii) the assumption of the Assumed Parent Options and Assumed Parent
Warrants held by former Cellvine Securityholders and (iii) the offering of
Parent Shares and Parent Warrants in connection with the Financing
(collectively, the “Israeli Offering”). The Israeli Offering is premised on the
condition that an Israeli prospectus will not be required. The parties agree to
fully cooperate with each other in seeking a determination from the Israeli
Securities Authority that the Israeli Offering does not require preparation and
issuance of a prospectus, or an exemption from such requirement, if it exists,
or that the Israeli Securities Authority will not take any enforcement action
against Parent or Cellvine if the Israeli Offering is conducted without a
prospectus. If the Israeli Securities Authority indicates that it would support
a request by the parties not to issue a prospectus in connection with the
Israeli Offering if the Merger is completed pursuant to Section 350 and/or
Section 351 of the Israel Companies Law (Arrangement) procedure and Cellvine’s
Board of Directors decides to effect such procedure, each of the parties agrees
to fully cooperate with each other in submitting requests or filings to any
Governmental Authority, including, Israeli courts) in connection with such
request and as may be necessary in order to effect the Merger pursuant to a
Section 350 and/or a Section 351 (Arrangement) procedure. The Board of Directors
of Cellvine will determine, in its sole discretion, whether to effect the Merger
approval process under Part Eight, Chapter One of the Israel Companies Law or
the procedures set forth in Sections 350 and 351 of the Israel Companies Law for
the Merger approvals prior to any shareholder action required for the approvals.
If Cellvine determines to effect the Sections 350 and 351 procedures, then the
procedures and deliverables in connection with the Merger and the transactions
contemplated herein shall be adjusted accordingly by way of a technical protocol
to be signed by the parties hereto.
 
42

--------------------------------------------------------------------------------


 
(c)  Cellvine and Merger Sub will, as soon as practicable following the Closing,
file with the Companies Registrar the required notice that all conditions under
Section 323(5) of the Israel Companies Law have been fulfilled and will obtain
the respective Certificate of Merger.
 
6.9  Parent Directors. At the direction and in the sole discretion of Cellvine,
Parent shall cause any or all of its directors to submit resignations from the
Parent’s board of directors, effective at Closing. In connection with and
pursuant to the information statement and shareholder action by written consent,
as set forth in Section 6.16 hereof, Parent shall use its best efforts to cause
the “Director Nominees” (as hereinafter defined) to be elected as members of the
boards of directors of Parent and its subsidiaries by the existing members of
the boards of directors of Parent, which election will be effective immediately
after the Closing. Each Director Nominee shall serve as a director for a term
expiring at Parent’s next annual meeting of shareholders following the Closing
Date and until his successor is elected and qualified, provided that Parent
shall use its best efforts to cause Parent’s board of directors to re-nominate
each Director Nominee as a director for election at Parent’s annual meeting of
shareholders for each of 2008 and 2009, subject to any limitations imposed by
applicable Law or the rules of the Eligible Market or such other exchange on
which Parent’s securities are then traded. Parent shall take such action,
including amending Parent Certificate, as may be required to cause the number of
directors constituting the Parent board of directors immediately after the
Closing Date to be increased to a number acceptable to Cellvine, if necessary.
“Director Nominees” means such number of persons selected by Cellvine as
proposed candidates to serve on the Parent’s board of directors as provided in
this section.
 
6.10  Indemnification and D&O Insurance.
 
(a)  From and after Closing, Parent will cause the Surviving Company to fulfill
and honor in all material respects the obligations of Cellvine pursuant to any
indemnification provisions under the Cellvine Articles, any indemnification
agreements or otherwise for the benefit of any individual who served as a
director or officer of Cellvine (the “Cellvine Indemnitees”) at any time prior
to the Effective Time to the maximum extent permitted by Law.
 
43

--------------------------------------------------------------------------------


 
(b)  Parent will provide each Cellvine Indemnitee with directors and officers
liability insurance (runoff insurance) for a period of seven years after such
Effective Time on terms no less favorable in coverage and amount than any
applicable insurance in effect immediately prior to such Effective Time covering
periods prior to the Effective Time and the merger.
 
6.11  Other Insurance Matters. Parent will purchase and maintain product
liability and errors & omissions run-off insurance coverage for a period of
seven years as is customary for companies in similar businesses and stages,
covering their legal liability for the products and the services provided,
delivered or manufactured prior to the Closing.
 
6.12  Covenants Relating To Conduct Of Business. During the period from the date
of this Agreement to the Effective Time, each of Parent, Merger Sub and Cellvine
shall conduct its business only in the ordinary course and consistent with
prudent and past business practice, except for transactions contemplated
hereunder, or with the prior written consent of the other parties, which consent
will not be unreasonably withheld; and confer on a reasonable basis with each
other regarding operational matters and other matters related to the Merger.
 
6.13  Access to Parent and Merger Sub. During the period from the date of this
Agreement to the Effective Time, Parent shall afford to Cellvine and its
officers, directors, agents and counsel access at times and upon conditions
reasonably convenient to Parent to all properties, books, records, contracts and
documents of Parent and Merger Sub, and an opportunity to make such
investigations as they shall reasonably desire to make of Parent and Merger Sub;
and Parent shall furnish or cause to be furnished to Cellvine and its authorized
representatives all such information with respect to the business and affairs of
Parent and Merger Sub as Cellvine and its authorized representatives may
reasonably request and make the officers, directors, employees, auditors and
counsel of Parent Merger Sub available for consultation and permit access to
other third parties as reasonably requested by Cellvine for verification of any
information so obtained.
 
6.14  Access to Cellvine. During the period from the date of this Agreement to
the Effective Time, Cellvine shall afford to Parent and its officers, directors,
agents and counsel access at times and upon conditions reasonably convenient to
Cellvine and to all properties, books, records, contracts and documents of
Cellvine, and an opportunity to make such investigations as it shall reasonably
desire to make of Cellvine; and Cellvine shall furnish or cause to be furnished
to Parent and its authorized representatives all such information with respect
to the business and affairs of Cellvine as Parent and its authorized
representatives may reasonably request and make the officers, directors,
employees, auditors and counsel of Cellvine available for consultation and
permit access to other third parties as reasonably requested by Parent for
verification of any information so obtained.
 
6.15  Confidentiality. Each of Parent and Cellvine acknowledges and agrees that
any information received pursuant to Section 6.13, and/or Section 6.14 shall be
subject to the terms relating to confidentiality set forth in the Letter of
Intent between the parties hereto described on Schedule 6.15 (the
“Confidentiality Agreement”).
 
44

--------------------------------------------------------------------------------


 
6.16  Parent Information Statement and Parent Shareholder Action By Written
Consent.
 
(a)  Promptly after the execution of this Agreement, Parent shall file an
information statement on Schedule 14C and take all other action necessary under
all applicable legal requirements and the requirements of the SEC and the
Eligible Market, if any, in order to effect a written action by consent by the
shareholders holding a majority of Parent Shares entitled to vote thereon to
approve the (i) Merger, (ii) Financing, (iii) Parent reverse-split, (iv) name
change of Parent to a name including “Cellvine” or such other name as Cellvine
determines and (v) election of the Director Nominees as directors (effective
immediately after the Closing), (vi) the Parent Incentive Compensation Plan and
(vii) such other resolutions and amendments to Parent’s corporate documents as
are required to effect those transactions and generally this Agreement and the
transactions contemplated hereby. Subject to its fiduciary obligations, the
Board of Directors of Parent shall advise Parent’s shareholders of its
conclusion that this Agreement is advisable, fair and in the best interest of
Parent and its shareholders. As soon after Closing as reasonably practicable,
Parent shall list Parent Shares on AMEX, and shall pay such fees and file such
documents as are customary in seeking such listing. Parent shall timely provide
copies of all communications to and from the Eligible Market to Cellvine.
 
(b)  At least 10 days prior to the anticipated Closing, Parent shall file a
Schedule 14f-1 with the SEC and send a Schedule 14f-1 to Parent Shareholders.
 
6.17  Prohibited Actions Pending Closing. Except as provided in this Agreement
or as disclosed in the Schedule of Exceptions or to the extent Parent and
Cellvine shall otherwise consent in writing, during the period from the date of
this Agreement to the Effective Time, none of Parent, Merger Sub or Cellvine
shall:
 
(a)  create any Lien on any of its properties or assets, whether tangible or
intangible, other than (i) Permitted Liens and (ii) Liens that will be released
at or prior to, or in connection with the Closing;
 
(b)  sell, assign, transfer, lease or otherwise dispose of or agree to sell,
assign, transfer, lease or otherwise dispose of any its material assets or
cancel any Indebtedness owed to it;
 
(c)  change any method of accounting or accounting practice used by it, other
than such changes required by applicable GAAP or changes required to reconcile
Israeli GAAP and GAAP;
 
(d)  issue or sell any shares of the capital stock of, or other equity interests
in it, or securities convertible into or exchangeable for such shares or equity
interests, or issue or grant any options, warrants, calls, subscription rights
or other rights of any kind to acquire additional shares of such capital stock,
such other equity interests or such securities other than (i) upon exercise or
conversion of outstanding options, warrants or convertible securities
outstanding as of the date hereof, (ii) the Financing, (iii) a private placement
of up to $400,000 of Parent Common Stock to accredited investors under U.S.
securities Laws, (iv) in connection with any financing of Cellvine or (v) to
Cellvine’s founders, employees and advisors;
 
45

--------------------------------------------------------------------------------


 
(e)  except as provided on Schedule 6.17(e) and required by Section 7.3(f),
amend or otherwise change its Articles or charter documents, as the case may be,
or other governing documents;
 
(f)  declare, set aside or pay any dividend or distribution with respect to any
share of its capital stock or declare or effectuate a stock dividend, stock
split or similar event;
 
(g)  issue any note, bond, or other debt security or create, incur, assume, or
guarantee any Indebtedness for borrowed money or capitalized lease obligation;
 
(h)  make any equity investment in, make any loan to, or acquire the securities
or assets of any other person or entity;
 
(i)  enter into any new or additional agreements or materially modify any
existing agreements relating to the employment of any officer or director or any
written agreements of any of its employees, except as to indemnification of
officers and directors, otherwise in the ordinary course of business and as
required by Sections 6.18 and 7.3(g);
 
(j)  except as provided on Schedule 6.17(j), make any payments out of the
ordinary course of business to any of its officers, directors, employees or
shareholders;
 
(k)  pay, discharge, satisfy or settle any liability (absolute, accrued,
asserted or unasserted, contingent or otherwise) other than in the ordinary
course of business or as contemplated by this Agreement;
 
(l)  sell, transfer, license, abandon, let lapse, encumber or otherwise dispose
of any Intellectual Property;
 
(m)  agree in writing or otherwise take any action that would, or would
reasonably be expected to, prevent, impair or materially delay the ability of
Parent or Cellvine as the case may be, to consummate the transactions
contemplated by this Agreement;
 
(n)  form or acquire any subsidiaries except for the Merger Sub; or
 
(o)  agree to take any of the actions specified in this Section 6.17.
 
6.18  Termination and Execution of Employment Agreements. Parent shall cause
existing employment agreements to be terminated, including employment agreements
with the employees listed on Schedule 6.18 hereto, and shall enter into
Employment Agreements, substantially in the form of Exhibit E, with the
employees listed on Schedule 7.3(g).
 
6.19  Further Assurances. Subject to the terms and conditions herein provided,
each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations to
satisfy the conditions to Closing to be satisfied by it and to consummate and
make effective the transactions contemplated by this Agreement and make
effective, in the most expeditious manner practicable, including, using
commercially reasonable efforts to lift or rescind any injunction or restraining
order or other order adversely affecting the ability of the parties to
consummate the transactions contemplated by this Agreement and using
commercially reasonable efforts to prevent the breach of any representation,
warranty, covenant or agreement of such party contained or referred to in this
Agreement and to promptly remedy the same. If at any time after the Effective
Time, any further action is necessary or desirable to carry out the purposes of
this Agreement, each party to this Agreement shall use commercially reasonable
efforts to take all such necessary action.
 
46

--------------------------------------------------------------------------------


 
6.20  Lock-up Agreements.
 
(a)  Cellvine shall cause the Persons set forth on Schedule 6.20(a) to deliver
to Parent an executed lock-up letter agreement substantially in the form of
Exhibit B hereto prior to the Effective Time (the “Cellvine Lock-up
Agreements”).
 
(b)  Parent shall cause the Persons set forth on Schedule 6.20(b), each director
and executive officer after the Closing to deliver to Cellvine an executed
lock-up letter agreement substantially in the form of Exhibit C hereto prior to
the Merger (the “Parent Lock-up Agreements”).
 
6.21  Parent Liabilities. Parent shall take all necessary action to ensure that
any and all Indebtedness and monetary Liabilities of any kind or nature,
excluding Financing Liabilities and including Liabilities for all professional
fees, of Parent and Merger Sub do not exceed $300,000, in the aggregate.
 
6.22  Rights to Parent Securities. Except as provided under this Agreement,
Parent shall cause the termination of any and all preemptive rights, rights of
first refusal, put or call rights or obligations or anti-dilution or other
rights held by Parent Securityholders or any other Person to purchase or acquire
from Parent or Merger Sub any of Parent’s or Merger Sub’s authorized and
unissued capital stock. Except as contemplated by this Agreement, Parent shall
cause the termination of (i) any rights to have Parent’s or Merger Sub’s capital
stock registered for sale to the public in connection with the Laws of any
jurisdiction, (ii) any agreements relating to the voting of Parent’s voting
securities and (iii) any restrictions on the transfer of Parent’s capital stock
or other equity securities, other than those arising under applicable securities
Laws.
 
6.23  Internal Controls. Parent will correct any weaknesses, defects or
deficiencies in its internal controls and disclosure controls, including but not
limited to, weaknesses, defects or deficiencies in internal controls and
disclosure controls identified in Parent SEC Reports.
 
6.24  Notices and Consents. Each of Parent and Cellvine will give any notices to
third parties, and will use their commercially reasonable efforts to obtain any
third party consents referred to in the Schedule of Exceptions delivered by it
hereunder.
 
6.25  No Additional Representations or Warranties. Each of Parent, Merger Sub
and Cellvine acknowledge that the others have not made any representation,
warranty or covenant, express or implied, as to the accuracy or completeness of
any information regarding any of them, except as expressly set forth in this
Agreement or the Schedule of Exceptions. SUBJECT TO ANY RIGHTS ANY PARTY MAY
HAVE UNDER LAW OR EQUITY WITH RESPECT TO FRAUD OR WILLFUL CONCEALMENT, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, NO
PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW, IN
EQUITY, OR OTHERWISE, IN RESPECT OF PARENT, MERGER SUB, OR CELLVINE, AS
APPLICABLE, OR ANY OF THEIR RESPECTIVE ASSETS, LIABILITIES OR OPERATIONS,
INCLUDING, ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND EACH SUCH
PARTY EXPRESSLY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY.
 
47

--------------------------------------------------------------------------------


 
ARTICLE VII
CONDITIONS PRECEDENT TO THE CLOSING
 
7.1  Conditions Precedent to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the fulfillment or satisfaction, prior to or on the Closing Date, of the
following conditions:
 
(a)  Shareholder Approvals. The Merger shall have been duly approved by the
requisite vote of the outstanding Cellvine Shares entitled to vote thereon in
accordance with Israeli Law (the “Israeli Company Shareholder Approvals”). In
addition, this Agreement, including the Financing and contemplated Parent
reverse-split, shall have been approved by a written consent of the shareholders
holding a majority of Parent Shares entitled to vote thereon in accordance with
Section 6.16 hereof, of which notice has been given in accordance with DGCL and
other applicable Delaware and federal Law. In the event their respective
shareholders, including by class voting, do not approve the Merger and the
transactions contemplated herein, Cellvine and Parent shall have no Liability to
each other.
 
(b)  Governmental Authorities’ Approvals. All Governmental Authorities’
approvals, required to consummate the Merger, if any, shall have been obtained,
including, but not limited to, the approval of the Restrictive Trade Practices
Commissioner (if required) pursuant to Section 6.6(a) hereof.
 
(c)  No Injunctions or Restraints. No restraining order, preliminary or
permanent injunction or other judgment issued by any court of competent
jurisdiction or other legal restraint or prohibition that has the effect of
preventing the consummation of the Merger shall be in effect.
 
(d)  Completion of Financing. The Subscription Agreements in a form satisfactory
to Cellvine and cash proceeds of the Financing shall have been delivered to the
Parent.
 
Without limiting the foregoing conditions precedent to Closing, the issuance by
the Registrar of the Certificate of Merger is a condition subsequent to Closing
for the completion and effectiveness of the Merger.
 
7.2  Conditions Precedent to Obligations of Parent and Merger Sub. Parent and
Merger Sub’s obligations to effect the Merger and consummate the other
transactions contemplated to occur in connection with the Closing is subject to
the satisfaction or waiver of each condition precedent listed below.
 
48

--------------------------------------------------------------------------------


 
(a)  Representations and Warranties. As of the Closing, each representation and
warranty set forth in Article IV shall be accurate and complete in all material
respects, except (i) to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect”, in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date, (ii) to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (iii) to the extent that
modifications to the applicable Schedules of Exceptions have been accepted as
provided in the definitions of “Schedule of Exceptions”.
 
(b)  Lock-up Agreements. Parent shall have received executed copies of the
Cellvine Lock-up Agreements.
 
(c)  Performance of Obligations of Cellvine. Cellvine shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, including, but not limited to, the
obligations under Article VI hereof.
 
(d)  Third-Party Consents. Cellvine shall have procured all of the third-party
consents required under this Agreement and set forth on Schedule 7.2(d), if any.
 
(e)  Cellvine Officer’s Certificate. Parent and Merger Sub shall have received a
certificate of Cellvine signed by the chief executive officer of Cellvine
certifying the matters set forth in Section 7.2(a) and Section 7.2(c) with
respect to Cellvine.
 
(f)  Cellvine Secretary’s Certificate. The duly authorized Secretary of Cellvine
shall have delivered to Parent certified copies of the Cellvine Articles and
resolutions adopted by its board of directors and shareholders of each class
entitled to vote authorizing the Merger and the transactions contemplated
hereby.
 
(g)  Other Documents. Parent shall have received all of the documents,
agreements and instruments to be delivered to it in accordance with this
Agreement including in connection with the Financing, and shall have been
provided with such other documents as it shall have reasonably requested from
Cellvine.
 
(h)  No Material Adverse Effect. No event or condition resulting in or which is
reasonably expected to result in a Material Adverse Effect on any of the other
parties to this Agreement (such party taken as a whole) shall have occurred.
 
(i)  Retention of Parent Employees. Parent shall have entered into an employment
agreement, substantially in the form attached hereto as Exhibit E, with each of
the employees of Parent set forth on Schedule 7.3(g).
 
7.3  Conditions Precedent to Obligations of Cellvine. Cellvine obligations to
effect the Merger and consummate the other transactions contemplated to occur in
connection with the Closing is subject to the satisfaction or waiver of each
condition precedent listed below.
 
(a)  Representations and Warranties. As of the Closing, each representation and
warranty set forth in Article V shall be accurate and complete in all material
respects, except (i) to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect”, in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date, (ii) to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (iii) to the extent that
modifications to the applicable Schedule of Exceptions have been accepted as
provided in the definition of “Schedule of Exceptions”.
 
49

--------------------------------------------------------------------------------


 
(b)  Lock-up Agreements. Cellvine shall have received executed copies of the
Parent Lock-up Agreements.
 
(c)  Third-Party Consents. Parent shall have procured all of the third-party
consents set forth on Schedule 7.3(c), if any.
 
(d)  Performance of Obligations of Parent and Merger Sub.
 
(i)  Parent shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date, including, but not limited to, the obligations under Article VI hereof.
 
(ii)  Merger Sub shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date.
 
(e)  Parent and Merger Sub Officer’s Certificate. Cellvine shall have received a
certificate of Parent signed by the chief executive officer of Parent certifying
the matters set forth in Section 7.3(a), and 7.3(d)(i) and with respect to
Parent and Merger Sub.
 
(f)  Parent and Merger Sub Secretary’s Certificate. The duly authorized
secretary of Parent and a director of Merger Sub shall have delivered to
Cellvine, certified copies of the Parent Certificate, the Parent By-laws, the
Merger Sub Articles and resolutions adopted by Parent’s board of directors on
behalf of Parent and as the sole shareholder of Merger Sub authorizing the
Merger and the transactions contemplated hereby. The certified copy of the
Parent Certificate must authorize a sufficient number of shares of Parent Common
Stock to consummate the transaction contemplated herein, including but not
limited to the Merger and Financing. The certified copy of the Parent By-laws to
be delivered hereunder must be in the form of new by-laws identical to those set
forth on Exhibit F.
 
(g)  Parent Employment Agreements. Cellvine shall have received termination
agreements terminating existing employment agreements with the individuals
listed on Schedule 6.18 and satisfactory evidence that Parent has determined
that any consideration granted to the individuals listed on Schedule 6.18 in
exchange for the termination of their existing employment agreements is fair and
in the best interests of Parent and Parent Securityholders. There shall be no
pending or, to Parent’s knowledge, threatened dispute involving the individuals
listed on Schedule 6.18 and Parent or Parent Securityholders. Cellvine shall
have received fully executed Employment Agreements from all individuals listed
on Schedule 7.3(g). Parent and its subsidiaries shall not be party to any other
employment, consulting or compensatory agreements.
 
50

--------------------------------------------------------------------------------


 
(h)  Other Documents. Cellvine shall have received all of the documents,
agreements and instruments to be delivered to it in accordance with this
Agreement, including in connection with the Financing, and shall have been
provided with such other documents as it shall have reasonably requested from
Parent.
 
(i)  Cellvine Israeli Income Tax Ruling. Cellvine shall have obtained its
Israeli Income Tax Ruling.
 
(j)  Cellvine OCS and Investment Center Approvals. Cellvine shall have complied
with Section 6.6 and shall have received any approvals required thereunder, if
any.
 
(k)  Resignations. The persons set forth on Schedule 7.3(k) shall have either
(i) resigned or (ii) been removed from their positions as officers and directors
of Parent, Cellvine, and the Merger Sub, as determined by Cellvine, and shall
have been replaced by the Director Nominees.
 
(l)  Parent Employee Benefit Plans. Parent shall have complied with Section
5.21.
 
(m)  No Material Adverse Effect. No event or condition resulting in or which is
reasonably expected to result in a Material Adverse Effect on any of the other
parties to this Agreement (such party taken as a whole) shall have occurred.
 
(n)  Parent Liabilities. All outstanding Indebtedness and liabilities of Parent
shall have been converted into Parent Common Stock, except for the Indebtedness
and liabilities set forth on Schedule 7.3(n), which shall not exceed $300,000 at
the Closing. At Closing, Parent shall have paid all amounts necessary to
discharge all tax Liens imposed by Governmental Authorities. Parent shall have
delivered to Cellvine an itemized list of expenses and fees incurred directly
and solely in connection with the Financing and SEC filings required to be filed
by Parent directly and solely as a result of the Financing (the “Financing
Liabilities”). For the avoidance of doubt, for the purpose of calculating the
outstanding Indebtedness and liabilities of Parent, Financing Liabilities shall
not be included.
 
(o)  Parent Shareholder Approvals. All items to be approved by shareholders of
Parent pursuant to Section 6.16 shall have been approved and Parent shall have
filed any documents necessary to effect such approvals. Prior to the date of
such shareholder approvals, all filings required by Section 13 and Section 16 of
the Exchange Act to have been made by Parent Securityholders, officers and
directors prior to the date thereof shall have been made and be current.
 
(p)  Schedule 14f-1 Filing. At least 10 days prior to Closing, Parent shall file
a Schedule 14f-1 with the SEC and send a Schedule 14f-1 to Parent Shareholders.
 
(q)  No Anti-Dilution, Registration or Pre-emptive Rights. Except as provided
under this Agreement, Parent shall have terminated any and all preemptive
rights, rights of first refusal, put or call rights or obligations or
anti-dilution or other rights held by Parent Securityholders or any other Person
to purchase or acquire from Parent or Merger Sub any of Parent’s or Merger Sub’s
authorized and unissued capital stock. Except as contemplated by this Agreement,
Parent shall have terminated (i) any rights to have Parent’s or Merger Sub’s
capital stock registered for sale to the public in connection with the Laws of
any jurisdiction or (ii) any agreements relating to the voting of Parent’s
voting securities and (iii) any restrictions on the transfer of Parent’s capital
stock or other equity securities, other than those arising under applicable
securities Laws. Any of the foregoing rights, restrictions and agreements
existing as of the date hereof or immediately prior to Closing are set forth on
Schedule 7.3(q).
 
51

--------------------------------------------------------------------------------


 
(r)  Securities. At the date of Closing, all representations made by Parent in
Section 5.8 of this Agreement are accurate and complete. Cellvine shall be
satisfied with the ability of Parent (after giving effect to the Merger) to be
listed on the AMEX, as Cellvine determines in its sole reasonable discretion.
 
7.4  Post-Closing Events. At Closing, all documents delivered by the Parties at
Closing shall be deposited in escrow (the “Closing Escrow”) pending the receipt
from the Companies Registrar of the Certificate of Merger. Cellvine shall
deliver the Certificate of Merger to the Closing Escrow Agent, at which time all
Transaction Documents shall be released to the respective parties in accordance
with the terms of this Agreement and the Letters of Transmittal shall be
distributed in accordance herewith.
 
7.5  Waiver of Conditions. Any condition to a party’s obligations to effect the
Merger and consummate the other transactions contemplated to occur in connection
with the Closing may be waived by that party with the consent of the board of
directors of that party, without the need for further corporate consent or
approval.
 
ARTICLE VIII
TERMINATION
 
8.1  Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after the requisite approvals of the
shareholders of Cellvine, Merger Sub, and, if applicable, Parent, in the
following manner:
 
(a)  By mutual written consent of Parent and Cellvine;
 
(b)  By Parent at any time prior to the Effective Time in the event Cellvine has
breached any material representation, warranty, or covenant made by it in this
Agreement in any material respect, Parent has notified such party in writing of
the breach and the breach has continued without cure (i) for a period of 30 days
after such notice of breach, or (ii) at the End Date, whichever shall be the
earliest;
 
(c)  By Cellvine at any time prior to the Effective Time in the event Parent or
Merger Sub has breached any material representation, warranty, or covenant made
by it in this Agreement in any material respect, Cellvine has notified such
party in writing of the breach and the breach has continued without cure (i) for
a period of 30 days after such notice of breach, or (ii) at the End Date,
whichever shall be the earliest;
 
(d)  By either Cellvine or Parent, if the Effective Time shall not have occurred
on or before the End Date; provided that the party seeking to terminate this
Agreement pursuant to this Section 8.1(d) shall not have breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately caused the failure to consummate the Merger on or before the
End Date; or
 
52

--------------------------------------------------------------------------------


 
(e)  By either Cellvine or Parent, if any restraining order, injunction, legal
restraint, prohibition or other judgment has been issued by any court of
competent jurisdiction that has the effect of preventing the consummation of the
Merger and such restraint, injunction or prohibition has become final and
nonappealable; provided that the party seeking to terminate this Agreement
pursuant to this Section 8.1(e) shall not have breached in any material respect
its obligations under this Agreement in any manner that shall have proximately
caused the restraining order, injunction, legal restraint, prohibition or other
judgment to have been issued by any court of competent jurisdiction.
 
8.2  Liability. In the event of termination of this Agreement pursuant to this
Article VIII, this Agreement shall terminate and there shall be no other
liability on the part of Cellvine or Parent to any other party except for (i)
liability arising from any breach of this Agreement, in which case the aggrieved
party shall be entitled to all rights and remedies available at Law or in equity
and (ii) liability arising from any breach of the provisions of the
Confidentiality Agreement, Section 6.1, this Section 8.2, and Article X, which
provisions shall survive such termination.
 
ARTICLE IX
INDEMNIFICATION
 
9.1  Survival. The representations and warranties of Parent, Merger Sub, and
Cellvine contained in or made pursuant to this Agreement will survive the
execution and delivery of this Agreement and the Closing, and for a period of 12
months following the Closing.
 
9.2  Indemnification.
 
(a)  Parent hereby agrees to indemnify and hold harmless Cellvine and, as
applicable, its officers, directors, shareholders, agents and representatives
from and against any and all claims, demands, losses, damages, expenses or
liabilities (including reasonable attorneys’ fees) (“Losses”) due to or arising
out of a material breach of any representation, warranty or covenant provided by
Parent or Merger Sub hereunder.
 
(b)  Cellvine hereby agrees to indemnify and hold harmless Parent and, as
applicable, its respective officers, managers, directors, shareholders, members,
agents and representatives from and against any and all Losses due to or arising
out a material breach of any representation, warranty or covenant provided by
Cellvine hereunder.
 
9.3  Holdback; Limitation of Liability. As security for the Parties’ respective
indemnification obligations hereunder, Parent shall hold back (the “Holdback”)
ten percent (10.0%) of the Parent Shares to be issued to each Cellvine
Shareholder in connection with the Merger (the “Cellvine Escrowed Securities”)
pursuant to the terms of Article III hereof and this Article IX. The Escrowed
Securities shall be held in escrow pursuant to an escrow agreement in the form
attached hereto as Exhibit D (the “Escrow Agreement”) and released in accordance
with the terms thereof on the date that is 364 days after the Closing Date,
except with respect to a number of such Cellvine Escrowed Securities, as
applicable, reasonably determined to be necessary to satisfy any written claim
made pursuant to this Article IX prior to such release date, which securities
shall be held pursuant to the terms hereof until such claim is fully and finally
resolved. Parent shall offset Losses for which Cellvine is obligated to provide
indemnification hereunder against the Cellvine Escrowed Securities on a pro rata
basis based on the number of such securities (calculated on a fully diluted
basis) issued to each holder thereof and held in such escrow, and the aggregate
number of Cellvine Escrowed Securities subject to such offset shall be
determined by dividing the amount of such indemnifiable losses, as fully and
finally determined to be due, by the average closing price per Parent Share on
the Eligible Market or other applicable exchange, as applicable, for the ten-day
trading period ending on the day prior to such offset. Notwithstanding anything
else in this Agreement to the contrary, in no event shall Cellvine have any
liability of any kind or nature under this Agreement or any applicable Law to
any parties or third party beneficiaries hereunder other than pursuant to the
Holdback and the indemnification obligations of such Persons shall be limited to
the Holdback. Accordingly, if any indemnitee incurs Losses that exceed the value
of the Cellvine Escrowed Securities (as determined pursuant to this section),
with respect to which it seeks indemnification hereunder neither Cellvine,
Cellvine Affiliates nor any of their respective shareholders, executives,
employees or agents, shall be liable for such portion of the Losses that exceeds
the value of the Cellvine Escrowed Securities.
 
53

--------------------------------------------------------------------------------


 
9.4  Satisfaction of Parent Indemnification. If Parent shall be liable for
indemnification under Section 9.2(a), Parent shall satisfy such indemnification
by issuing additional Parent Shares on a pro rata basis to the holders of
Cellvine Securities, calculated on a pro rata basis based on the number of
Parent Shares, Parent Assumed Options and Parent Warrants (calculated on a fully
diluted basis) issued to each holder of Cellvine Securities, as applicable. The
aggregate number of Parent Shares to be issued to satisfy such indemnification
obligation shall be determined by dividing the amount of such indemnifiable
losses as fully and finally determined to be due, by the average closing price
per Parent Share on the Eligible Market or other applicable exchange for the
ten-day period ending on the day prior to satisfaction of such indemnification
obligation. Notwithstanding anything else in this Agreement to the contrary, in
no event will Parent by liable to any Parties or third party beneficiaries
hereunder for any amount which exceeds, in the aggregate, twenty-five percent
(25%) of the Parent Shares, Parent Assumed Options and Parent Assumed Warrants
issued hereunder (the “Parent Liability Limitation”), provided that there shall
be no Parent Liability Limitation for claims relating to the capitalization of
Parent, any rights of Parent Securityholders or any breach or violation of
Sections 5.4, 5.7, 5.8 or 5.19.
 
9.5  Sole Remedy; Limitation of Damages; Basket. The indemnification set forth
in this Article IX shall be the sole remedy of the parties with respect to
breaches of representations and warranties hereunder and any claim arising our
of or relating to this Agreement and the transactions contemplated hereby. In no
event shall any party be entitled to punitive, exemplary, special, incidental or
consequential damages or the like for any breach of any term hereunder. No Party
hereto shall be required to make an indemnification payment to an indemnitee
pursuant to this ‎Article IX until such time as the total amount of Losses that
have been incurred or suffered by one or more of the indemnitees hereunder
exceeds $50,000; if the total amount of such Losses exceeds $50,000, the
indemnitee(s) shall be entitled to be indemnified against and compensated and
reimbursed for the entire amount of such Losses, and not merely for the portion
of such Losses exceeding $50,000.
 
54

--------------------------------------------------------------------------------


 
9.6  Right to Indemnification Not Affected by Knowledge or Waiver. The right to
indemnification, payment of Losses or other remedy based upon breach of
representations, warranties, or covenants will not be affected by any
investigation conducted with respect to, or knowledge acquired (or capable of
being acquired) at any time, whether before or after the execution and delivery
of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, or covenant.
 
ARTICLE X
MISCELLANEOUS
 
10.1  Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. None of the parties to
this Agreement may assign or otherwise transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties.
 
10.2  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.
 
10.3  Facsimile. A facsimile, scanned or e-mailed copy of an original written
signature shall be deemed to have the same effect as an original written
signature.
 
10.4  Captions and Headings. The captions and headings contained in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
10.5  Notices. Unless otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Agreement shall be in writing and
shall be conclusively deemed to have been duly given: (i) when hand delivered to
the other party; (ii) upon receipt, when sent by facsimile to the number set
forth below or emailed to the address set forth below; or (iii) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next business day
delivery guaranteed. Each person making a communication hereunder by facsimile
or email will promptly confirm by telephone to the person to whom such
communication was addressed each communication made by it by facsimile or email
pursuant hereto. A party may change or supplement the addresses given below, or
designate additional addresses for purposes of this Section 10.5, by giving the
other parties written notice of the new address in the manner set forth above.
 
If to Parent:
Wi-Tron, Inc.
59 La Grange Street
Raritan, New Jersey 08869
Attn: Tarlochan Bains
Tel.: 908.253.6870
Fax: 908.253.6875

 
55

--------------------------------------------------------------------------------


 
with a copy to:
Eilenberg Krause & Paul LLP
11 East 44th Street, 19th Floor
New York, New York 10017
Attn : Wesley J. Paul, Esq.
wpaul@ezlaw.com
Tel.: 212.986.9700
Fax: 212.986.2399
 
If to Cellvine:
Cellvine Ltd.
6 Yoni Netanyahu Street
POB 575 Or Yehuda
Or Yehuda 60376, Israel
Attn: Yoni Schiff, CEO
Tel.: +972.3.6348881
Fax: +972.3.6348882
 
with a copy to:
Tadmor & Co.
17 Ha’arba’a Street
The Millennium Tower
Tel Aviv 64739, Israel
Attn: Yoel Neeman, Adv.
yoel@tadmor.com
Tel.: +972.3.684.6000
Fax: +972.3.684.6001
 
with a copy to:
Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida 33131
Attn: Robert L. Grossman, Esq.
grossmanb@gtlaw.com
Tel: 305.579.0756
Fax: 305.961.5756

 
10.6  Amendments and Waivers. Any term of this Agreement may be amended, only
with the written consent of Parent and Cellvine until the Effective Time.
Thereafter, such action shall be taken only with the written consent of a
majority in interest of the pre-Closing shareholders of each of Parent and
Cellvine, but only to the extent permitted by Israeli Law, for Cellvine and
Delaware Law and the Eligible Market for Parent. The observance of any term of
this Agreement may be waived, either generally or in a particular instance and
either retroactively or prospectively, at any time by the party or parties
hereto entitled to the benefit thereof.
 
10.7  Enforceability; Severability. The parties hereto agree that each provision
of this Agreement will be interpreted in such a manner as to be effective and
valid under applicable Law. If one or more provisions of this Agreement are
nevertheless held to be prohibited, invalid or unenforceable under applicable
Law, such provision will be effective to the fullest extent possible excluding
the terms affected by such prohibition, invalidity or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. If the prohibition, invalidity or unenforceability referred to in the
prior sentence requires such provision to be excluded from this Agreement in its
entirety, the balance of the Agreement will be interpreted as if such provision
were so excluded and will be enforceable in accordance with its terms.
 
56

--------------------------------------------------------------------------------


 
10.8  Governing Law. All matters relating to the Merger shall be governed by
Israeli Law. This Agreement shall otherwise be construed in accordance with, and
governed in all respects by, the Laws of Delaware.
 
10.9  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY
OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO
REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
10.10  No Third Party Beneficiaries. This Agreement is made and entered into for
the sole protection and benefit of the parties hereto, their successors, assigns
and heirs, and no other Person shall have any right or action under this
Agreement, except that the Cellvine Shareholders, Parent Shareholders and
holders of other Cellvine securities and Parent securities, are third party
beneficiaries with respect to the provisions set forth in Sections 9.2(a) and
9.4 of this Agreement.
 
10.11  Entire Agreement. This Agreement and the Confidentiality Agreement, and
all schedules and exhibits hereto and thereto constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and no
party will be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth herein
or therein.
 
10.12  Delays or Omissions. No delay or omission to exercise any right power or
remedy accruing to any party under this Agreement, or upon any breach or default
of any other party under this Agreement, will impair any such right, power or
remedy of such non-breaching or non-defaulting party nor will it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor will any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any provisions or conditions
of this Agreement, must be in writing and will be effective only to the extent
specifically set forth in such writing. Except as otherwise set forth herein,
all remedies, either under this Agreement or by Law or otherwise afforded to any
party, will be cumulative and not alternative.
 
57

--------------------------------------------------------------------------------


 
10.13  Expenses. If the Merger is not consummated, each party shall bear and pay
all of the legal, accounting and other costs and expenses incurred by it in
connection with the transactions contemplated by this Agreement.
 
10.14  Schedules, Exhibits and Schedule of Exceptions. The Exhibits and
Schedules, including the Schedule of Exceptions, annexed hereto and referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
 
[Signatures begin on next page.]
 
58

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as of
the day, month and year first above written.
 
Cellvine, Ltd,
an Israeli company
 
By:
 
Name: Yoni Schif
Title: Chief Executive Officer
 
Wi-Tron, Inc.
a Delaware corporation
 
By:
 
Name:
Title:
 
Wi-Tron Acquisition Ltd,
an Israeli company
 
By:
 
Name:
Title

 
59

--------------------------------------------------------------------------------

